Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 1 of 59




                 Exhibit 1
             Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 2 of 59




  1    Steven L. Weinstein
       steveattorney@comcast.net
  2    P.O. Box 27414
       Oakland, CA 94602
  3    Tel: (510) 336-2181
  4    Patrick H. Peluso
       ppeluso@woodrowpeluso.com*
  5    Taylor T. Smith
       tsmith@woodrowpeluso.com*
  6    WOODROW & PELUSO, LLC
       3900 East Mexico Ave., Suite 300
  7    Denver, Colorado 80210
       Telephone: (720) 213-0676
  8    Facsimile: (303) 927-0809
  9    *Pro Hac Vice
 10    Attorneys for Plaintiff and the Classes
 11
                            IN THE UNITED STATES DISTRICT COURT
 12                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
 13
1.
2.14    ABANTE ROOTER AND PLUMBING, 6.                       Case No. 4:19-cv-07966-JST
        INC., individually and on behalf of all others
 15     similarly situated,                                  PLAINTIFF’S SUPPLEMENTAL
                                                             BRIEF IN SUPPORT OF ITS
3.16                           Plaintiff,                    REQUEST FOR LEAVE TO
                                                             CONDUCT JURISDICTIONAL
4.17    v.                                                   DISCOVERY
5.18    UNLOCKED BUSINESS STRATEGIES,                        Hearing: December 18, 2020
        INC. a New York corporation, THOMAS R.               Time: 2:00 p.m.
 19     COSTA, an individual, and MERCHANT                   Judge: Hon. Jon S. Tigar
        INDUSTRY, LLC d/b/a SWIPE4FREE, a                    Courtroom: 6, 2nd Floor
 20     New York limited liability company,
 21                            Defendants.
 22
 23
               Defendant Merchant Industry, LLC (“Merchant Industry”) has moved to dismiss this
 24
       action—which alleges wide-spread violations of the Telephone Consumer Protection Act, 47
 25
       U.S.C. § 227, et seq.—claiming that the Court lacks jurisdiction. In support, Merchant Industry
 26
       has asserted that the actions of co-Defendants Unlocked Business Strategies, Inc. (“UBS”) and
 27
 28
       PLAINTIFF’S SUPPLEMENTAL BRIEF                    1
         Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 3 of 59




1    Thomas R. Costa (“Costa”) cannot be attributed to it for jurisdictional purposes. This is so,
2    according to Merchant Industry, because it has no relationship with UBS or Costa and lacks
3    knowledge of any relationship between UBS or Costa and any of its authorized resellers or
4    affiliates. Newly discovered information produced in response to a subpoena issued to non-party
5    MLL Marketing, Inc. (“MLL”), however, casts serious doubt on these assertions. Indeed, MLL
6    has produced a series of emails, marketing materials, and drafts of Merchant Industry contracts—
7    all of which reveal a relationship between Merchant Industry, UBS, Costa, and MLL. Plaintiff
8    files this supplemental brief to highlight these newly-discovered facts, which support Plaintiff’s
9    request for leave to conduct jurisdictional discovery.
10           First, MLL produced emails evidencing negotiations between Merchant Industry, MLL,
11   and Costa of an Independent Sales Contractor Agreement. On July 25, 2019, Leonid Levit of
12   MLL sent Costa and others proposed edits to a Merchant Industry independent sales contractor
13   agreement. (See July 25, 2019 email, a true and accurate copy of which is attached hereto as Ex.
14   A; see also Redlined Merchant Industry Agreement, a true and accurate copy of which is attached
15   hereto as Ex. B.) On July 30, 2019, Ramon Toribio of Merchant Industry sent an email to
16   Defendant Costa, which appeared to memorialize Merchant Industry’s positions with respect to
17   the proposed edits. (See July 30, 2019 Email, a true and accurate copy is attached hereto as Ex.
18   C.) Mr. Toribio’s July 30, 2019 email corresponds directly to the Redlined Merchant Industry
19   Agreement. (Compare Ex. B, with Ex. C.) On August 2, 2019, Andrea Lopez of Merchant
20   Industry sent a Docusign link for MLL to sign an agreement. (See August 2, 2019 Email, a true
21   and accurate copy of which is attached hereto as Ex. D.) Shortly thereafter, Mr. Levit responded
22   by stating that “Everything is signed . . .” (See id.)
23           Plaintiff’s counsel raised the possibility that a third-party lead generator may have formed
24   the basis of a relationship between Merchant Industry and UBS in both its opposition (dkt. 53 at
25   pg. 12) and at the hearing. These materials indicate that was likely the case. Further discovery is
26   necessary to understand the particular relationship between Merchant Industry, MLL, Costa, and
27
28
     PLAINTIFF’S SUPPLEMENTAL BRIEF                      2
         Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 4 of 59




1    UBS. The point here is that contrary to Merchant Industry’s repeated representations, the facts
2    indicate that some relationship existed between the Defendants named in this lawsuit.
3           Second, on August 8, 2019, Defendant Costa sent an email to Glenn Mondry, Merchant
4    Industry’s V.P. of Business Development, and Ramon Toribio, an Executive Vice President of
5    Merchant Industry, requesting marketing materials. (See August 8, 2019 Email, a true and
6    accurate of which is attached hereto as Ex. E.) In response, Mr. Mondry responded by providing
7    Costa with a Google Drive link titled “ISO Welcome Packet” and attached additional marketing
8    materials. (See id.) Mr. Mondry also provided an attachment titled “TOP10_Email” (a true an
9    accurate copy of which is attached hereto as Ex. F). And a review of the Google Drive documents
10   revealed a document titled “Swipe4Free Merchant Tri-Fold”. (See Merchant Industry Tri-Fold, a
11   true and accurate copy of which is attached hereto as Ex. G.)
12          These are the very same documents that were used to solicit Plaintiff to purchase
13   Merchant Industry’s products and services. (Compare Exs. F and G, with Dkt. 53-1, Ex. 2.) In its
14   reply, Merchant Industry rejected the notion that it provided marketing materials, claiming the
15   brochures were “publicly available” and speculating that UBS may have “cobble[d] together” its
16   own materials. (Dkt. 54 at 3-4.) The newly discovered documents, however, cast serious doubt on
17   the veracity of such assertions. Indeed, it now appears that it was Merchant Industry itself that
18   provided the marketing materials that were used to solicit Plaintiff.
19          Third, on August 6, 2019, Leonid Levit of MLL sent an email to Costa and others
20   requesting that they create logins in a client relationship management system (“CRM”) for a list
21   of individuals in addition to two administrative logins for emails associated with Gurland Corp.1
22   (See August 6, 2019 Email, a true and accurate copy of which is attached hereto as Ex. H.) In
23   response, Costa, using his “unlockedbiz.com” email account, forwarded the email to Merchant
24   Industry to ask where the request should be directed. (See id.) Mr. Mondry of Merchant Industry
25
26
     1
      Counsel for UBS and Costa identified Gurland Corp. as the call center that was hired to place
27   calls to solicit sales of Merchant Industry products and services.
28
     PLAINTIFF’S SUPPLEMENTAL BRIEF                    3
         Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 5 of 59




1    responded directly to Mr. Levit stating:
2
            We are getting ready to enter the list of emails below to create logins for them. The
3           DocuSign that was sent to you has not been fully completed yet. We need a copy
            of a voided check and we can then create a profile that will allow us to enter and
4           create the logins within the CRM System. We can have these emails entered with
            logins created within 24 hours after the profile is complete.
5
     (See id.) Thus, it appears that Merchant Industry agreed to create logins on its systems for a list of
6
     individuals associated with Gurland, MLL, Costa, and UBS. This is further indicative of a
7
     business relationship between MLL, Merchant Industry, Costa, and UBS.
8
            Taken together, the information supplied by MLL reveals a relationship between
9
     Merchant Industry, Costa, UBS, MLL, and Gurland Corp. Indeed, MLL has produced evidence of
10
     a sales agreement with Merchant Industry, and it was Defendant Costa who apparently negotiated
11
     the terms of this agreement with Merchant Industry. Moreover, Merchant Industry assisted Costa,
12
     UBS, and MLL by providing trainings, marketing materials, and other documents. These same
13
     marketing materials were ultimately utilized to solicit Plaintiff following the calls at issue in this
14
     case. Merchant Industry has a credibility problem insofar as it has maintained the opposite.
15
            Plaintiff is just scratching the surface and further discovery is necessary to understand the
16
     relationship between the Parties. The recently produced information reveals a relationship among
17
     the existing defendants, which further supports the proposition that jurisdictional discovery is
18
     necessary here. See Calix Networks, Inc. v. Wi-Lan, Inc., No. C-09-06038-CRB DMR, 2010 WL
19
     3515759, at *3 (N.D. Cal. Sept. 8, 2010) (“Indeed, it may be an abuse of discretion for a court to
20
     deny jurisdictional discovery where such discovery ‘might well demonstrate’ jurisdictionally
21
     relevant facts and the plaintiff is denied the opportunity to develop the jurisdictional record.”
22
     (collecting cases)).
23
            Because the newly discovered information identifies, among other things, a relationship
24
     between Merchant Industry and Costa and UBS, the Court should grant Plaintiff leave to conduct
25
     jurisdictional discovery.
26
27
28
     PLAINTIFF’S SUPPLEMENTAL BRIEF                     4
         Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 6 of 59




                                               Respectfully submitted,
1

2    Dated: January 27, 2021                   ABANTE ROOTER AND PLUMBING,
                                               INC., individually and on behalf of all others
3                                              similarly situated,
4                                              /s/ Taylor T. Smith
5                                              One of Plaintiff’s Attorneys

6                                              Steven L. Weinstein
                                               steveattorney@comcast.net
7                                              P.O. Box 27414
                                               Oakland, CA 94602
8                                              Tel: (510) 336-2181
9
                                               Patrick H. Peluso
10                                             ppeluso@woodrowpeluso.com*
                                               Taylor T. Smith
11                                             tsmith@woodrowpeluso.com*
                                               Woodrow & Peluso, LLC
12                                             3900 East Mexico Ave., Suite 300
13                                             Denver, Colorado 80210
                                               Telephone: (720) 213-0676
14                                             Facsimile: (303) 927-0809

15                                             Counsel for Plaintiff and the Putative Class
16                                             *pro hac vice admission
17
18
19
20
21
22
23
24
25
26
27
28
     PLAINTIFF’S SUPPLEMENTAL BRIEF        5
         Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 7 of 59




1                                     CERTIFICATE OF SERVICE
2           The undersigned hereby certifies that on January 27, 2021, I served a true and accurate
3    copy of the foregoing documents on all counsel of record by filing the papers with the Court using
4    the Court’s electronic filing system.
5                                                        /s/ Taylor T. Smith
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PLAINTIFF’S SUPPLEMENTAL BRIEF                  6
Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 8 of 59




                Exhibit A
1/19/2021                 Case 4:19-cv-07966-JST     Document
                                           Woodrow & Peluso, LLC Mail 62-1      Filed
                                                                      - Leonid Levit    01/27/21
                                                                                     / MLL Marketing Inc.Page
                                                                                                         - 8 Of X 9 of 59


                                                                                                                             Taylor Smith <tsmith@woodrowpeluso.com>



 Leonid Levit / MLL Marketing Inc. - 8 Of X
 1 message

 Leonid Levit <levitleonid@gmail.com>                                                                                                        Fri, Jan 15, 2021 at 2:18 PM
 To: Taylor Smith <tsmith@woodrowpeluso.com>

   Tom asked me to comment on the contract that Merchant sent to him and these were my comments to him based on what I knew about the call centers interacting
   with him.

   ---------- Forwarded message ---------
   From: Leonid Levit <levitleonid@gmail.com>
   Date: Thu, Jul 25, 2019 at 11:36 AM
   Subject: Merchant Industries markup
   To: Tom Costa <thomas@unlockedbiz.com>, Paul Orena <pvomarketing@gmail.com>, Alex P <alexp@debtrelieflaw.ca>


   1 - pg 4, cant do site inspections we are doing nationwide call center campaign

   2 - pg 5, do not want to disclose all of our relationships I am assuming. Why would they be happy that we are working with signapay as well?

   3 - pg 5, cant provide training over the telephone on terminals, I thought that was their job?

   4 - pg 13, I redefined how merchant accounts will be sold if they decide to sell us. They were capping our returns arbitrarily.

   5 - pg 19, ISO cant randomly adjust bonuses that makes no sense. They also will not have security interest in my company as collateral, I have assets in the
   company so would not allow that.

   everything else good, please see redlined attached

        Please_DocuSign_standard_agreement-_mutual_i.docx
        172K




https://mail.google.com/mail/u/1?ik=1d9c443f3d&view=pt&search=all&permthid=thread-f%3A1688989087358776525&simpl=msg-f%3A1688989087358776525                            1/1
Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 10 of 59




                 Exhibit B
                               Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 11 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




            SUBJECT: Independent Sales Contractor Agreement
            FROM: Leo Vartanov CEO

            Before getting started, the following, enclosed items must be returned to us:


            Signed Contract, each page initialed
            ACH Authorization Form
            Information Sheet
            Merchant Submission Requirements Form
            W-9 Form
            Voided Business Check
            Driver’s License
            Select Preferred Split Structure
            Resale Certificate


            Merchant Industry, LLC.
            36-36 33rd St Suite 206
            Long Island City, NY 11106
            866.811.1005 P | 866.597.7176 F
            Email: Iso@merchantindustry.com


            We look forward to working with you.

            Regards,

            Leo Vartanov




            Merchant Industry, LLC Agent Agreement © 2018      Page 1 of 23      Agent Initial:
                               Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 12 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




                                                  Merchant Industry, LLC
                                INDEPENDENT SALES CONTRACTOR AGREEMENT QUESTIONNAIRE

            *Please write N/A if the question is not applicable to you.

            Individual Name- levitleonid@gmail.com

            Incorporated Name if Any- (if you will be paid to a company name instead of personal name)

             MLL Marketing Inc.

                             06/01/1992
            Date of Birth-

            Mailing Address-



            Mailing City, State, and Zip Code-

              Brooklyn, NY 11235

                                6467750451
            Best Contact #-
                         levitleonid@gmail.com
            Email-
            SSN/EIN # (if being paid to a company name please provide EIN #)

            Drivers License State and #- (Please provide a copy via email)


            Direct Deposit (If you choose to be paid directly to your bank, if not please write N/A in the space)
            Routing #

            Account #




            Merchant Industry, LLC Agent Agreement © 2018       Page 2 of 23       Agent Initial:
                               Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 13 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




                                                    Merchant Industry, LLC
                                          INDEPENDENT SALES CONTRACTOR AGREEMENT

            This agreement (the “Agreement”) is made and entered into on the Effective Date indicated below by and
            between: Merchant Industry, LLC, a company having its principal place of business at 36-36 33rd Street
            Suite 206, Long Island City, NY 11106 USA (“ISO”), and the agent identified below (“Agent”).

               Contact Name:                   levitleonid@gmail.com

               Agent          Name
               (corporation        if
               incorporated,
               personal name if not):       MLL Marketing Inc.

               Agent Address:

               Agent Tel. No.:              6467750451

               Agent E-mail Address:       levitleonid@gmail.com

               Federal     EIN/Social
               Security No.:

               Agent Liability for PROCESSOR A: [ FIRST DATA and                                       a Agent is not liable
               Merchant      Losses Other Platforms]                                                   for Merchant Losses
               (check one)                                                                             for Merchants at
                                    (check one)                                                        First Data except as
                                                                                                       provide in Section
                                                                                                       7.4.

                                          PROCESSOR B: [TSYS]                  a Agent is 100%
                                                                               liable for all
                                          (check one)                          Merchant Losses
                                                                               for Merchants at
                                                                               TSYS. See Section
                                                                               7.4.

               Exclusivity of Agent to c Agent is exclusive to ISO. See Section 1.2.                   X Agent is non-
                                                                                                       c
               ISO (check one)                                                                         exclusive to ISO. See
                                                                                                       Section 1.2.



            WHEREAS ISO is in the business of promoting credit and debit card processing services and other payment
            and equipment services for merchants directly or indirectly (the “Services”) for and on behalf of one or
            more banks, processors and other vendors (collectively, the “Vendor”); and

            WHEREAS, Agent is in the business of developing and maintaining revenue-generating client relationships
            and desires to establish an independent agent relationship whereby it will solicit and refer merchants to
            ISO for Services pursuant to the terms hereof.


            Merchant Industry, LLC Agent Agreement © 2018       Page 3 of 23          Agent Initial:
                               Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 14 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




            The parties therefore agree as follows:

            1.      AGENT OBLIGATIONS.

                    The following are, without limitation, the principal obligations of the Agent under this Agreement:

            1.1     Solicitation. Agent shall solicit applications from merchants interested in procuring Services (each
                    such merchant that subsequently decides to procure the Services because of solicitation by Agent
                    hereunder shall be referred to herein as a “Merchant”). Each Merchant shall procure the Services
                    pursuant to an electronic or written merchant agreement between the Merchant and Vendor
                    (together with application material submitted by the Merchant through the Agent, the “Merchant
                    Agreement”). The format of Merchant Agreements, as between electronic or paper, shall be
                    prescribed by ISO. Agent shall set its own schedule and objectives in performing under this
                    Agreement. Agent shall not be a party to the Merchant Agreement. In soliciting potential
                    Merchants, Agent shall use best efforts to obtain the most recent fiscal year business balance
                    sheet, profit and loss statements on each Merchant, personal financial statements on principals
                    of the Merchant, if applicable or requested by ISO, and verifying the veracity of information             Deleted: as well as perform an on-site
                    provided by the Merchant in its application for Services. Agent represents that all information it        inspection of each potential Merchant location
                                                                                                                              for the purpose of verifying inventory,
                    submits to ISO shall be complete, truthful, and accurate. During solicitation of potential Merchants
                    hereunder, Agent may not create any liability for ISO except as may be approved by ISO in writing
                    in advance. Agent shall not solicit potential Merchants that (a) are already procuring services from
                    ISO; or (b) are not acceptable under the underwriting guidelines of ISO.

            1.2     Exclusivity. If Agent has checked that it is exclusive to ISO on the first page of this Agreement,
                    then, during the term of this Agreement, Agent shall not itself, nor shall any of its affiliates, enter
                    into any agreement similar to this Agreement with a third party or otherwise solicit merchants to
                    offer them credit or debit card processing services or any other payment services offered by ISO
                    or Vendor for or on behalf of any third party. If Agent has checked that it is non-exclusive to ISO,
                    then it shall have the right to enter into agreements similar to this Agreement with third parties.
                    In either case, Agent shall remain bound by the other provisions hereof, including without
                    limitation, the non-solicitation and confidentiality provisions hereof.

            1.3     Merchant Application and Agreement. If a potential Merchant is suitable under ISO and Vendor
                    underwriting guidelines, Agent will submit an application completed by the Merchant, in a form
                    prescribed by ISO, together with a Merchant Agreement executed by the prospective Merchant.
                    ISO shall review the credit profile, product and delivery method to determine whether to accept
                    Merchant in its sole and absolute discretion. If ISO requests additional information from
                    Merchant, Agent shall obtain such information. Agent acknowledges and agrees that ISO and
                    Vendor shall each have the unilateral right to decline a Merchant application or terminate any
                    Merchant accepted for processing.

            1.4     Expenses, Tools and Instruments. Agent agrees to invest in its own business in order to perform
                    under this Agreement. Agent shall be solely responsible for all expenses incurred while performing
                    hereunder. Agent shall furnish its own office space and any other facilities, tools, equipment,
                    supplies, terminals, or services, as shall be necessary for the performance of duties of Agent and
                    each Sub-Agent hereunder.




            Merchant Industry, LLC Agent Agreement © 2018         Page 4 of 23       Agent Initial:
                               Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 15 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




            1.5                                                                                                                  Deleted: Disclosure of Additional
                                                                                                                                 Relationships. Agent shall disclose to ISO the
            1.6     Rules. The Services and ISO are governed by the rules and regulations of the Vendor, Visa                    existence and nature of any relationships
                                                                                                                                 between Agent, or any of its affiliates, and any
                    (available        here       www.visa.com/rules),         MasterCard         (available       here           third parties that are competitors of ISO. Neither
                    http://www.mastercard.com/us/wce/PDF/13000_MSP-Entire_Manual.pdf) and other payment                          Agent nor any of its affiliates shall enter into an
                    card associations or brands as well as other industry or government regulations applicable to the            agreement with Vendor.
                    Vendor and ISO (collectively with the rules and procedures of ISO itself, the “Rules”). Agent shall
                    comply with the Rules and ISO’s own policies and procedures. Agent may not cause ISO to be in
                    breach of its obligations under its agreement with Vendor.

            1.7     Branding Obligations Under Rules. The Rules require ISO and Agent and all participants in the
                    merchant account business to comply with certain branding obligations. Consequently, unless the
                    Agent is itself registered with Visa and MasterCard as a sub-ISO of ISO, in performing hereunder,
                    Agent must: (a) submit all marketing material to ISO for ISO to review for compliance with the
                    Rules, and accept in writing prior to use; (b) use only the name of ISO and not its own business
                    name or any other name or identifying mark other than those prescribed by ISO, unless permission
                    is obtained in advance and in writing from ISO; (c) provide a business card featuring ISO’s logo and
                    Vendor’s name, city and state; (d) answer and respond to all telecommunications or other
                    correspondence using the name of ISO and no other name; (e) use the logos and names of Visa,
                    MasterCard, other bank associations or brands, the Vendor and ISO only as expressly permitted
                    by ISO from time to time; and (f) not make any representation that ISO is in the business of leasing
                    equipment.

            1.8     Honesty. Agent shall make full and fair disclosure to all potential Merchants of all pricing and fees
                    applicable under a Merchant Agreement. Agent shall provide ISO with information that Agent
                    believes, on reasonable inspection, to be true and complete and accurate. Agent will perform its
                    obligations honestly and in a good workmanship manner, with professional diligence and
                    demeanor. Agent will uphold the good name of ISO and Vendor in the marketplace.

            1.9                                                                                                                  Deleted: <#>Training. Agent shall provide
            1.10    Service. During the Term hereof and so long as Agent is receiving any compensation hereunder,                training to each Merchant and its employees in
                    Agent shall provide ongoing support to Merchants and remedy any customer service problems                    the Rules applicable to the Services, the
                                                                                                                                 operation of any terminal equipment supplied by
                    encountered by them. All requests for service by Merchants will receive a timely response from               Agent, ISO or Vendor, including all requirements
                    Agent. Failure to fulfill this Agent Service Obligation shall grant to ISO, in addition to all other         relating to the security of cardholder and other
                    available remedies, the right to remove such merchant accounts from Agent’s client residual base             non-public personal information.¶
                    (i.e., book of business). Breach of this Obligation shall also be defined as an Event of Default        Formatted: List Paragraph, Justified, Indent: Left: 0.75",
                    (breach of material obligation) under the provisions of sections 6.2(c) and 6.3 hereunder.              Hanging: 0.49", Right: 0.99", Outline numbered +
                                                                                                                            Level: 2 + Numbering Style: 1, 2, 3, … + Start at: 1 +
            1.11    Sub-Agents. Agent shall be wholly liable for all acts and omissions of all of its employees, agents     Alignment: Left + Aligned at: 0.75" + Indent at: 1.25",
                    or representatives (each a “Sub-Agent”). Agent must have a written agreement with each Sub-             Tab stops: 1.24", Left
                    Agent which will be substantively identical to this Agreement. Agent shall exclusively bear all
                    liability for compensation of Sub-Agent and any other liabilities arising in relation thereto. Agent




            Merchant Industry, LLC Agent Agreement © 2018        Page 5 of 23       Agent Initial:
                               Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 16 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




                      guarantees that all its Sub-Agents shall perform in a manner consistent with the terms hereof.
                      Agent shall be responsible for ensuring compliance of its Sub-Agents with the terms of this
                      Agreement and the Rules. Upon request by ISO, each Sub-Agent shall enter into a non-solicitation
                      and confidentiality agreement directly with ISO in a form prescribed by ISO. Without limitation,
                      Agent shall indemnify and hold ISO harmless from all claims made by any Sub-Agent against ISO
                      or Vendor or claims made by third parties because acts or omissions of Sub-Agents. Agent agrees
                      to provide workers' compensation insurance for those of its Sub-Agents who are entitled to such
                      benefits and agrees to hold harmless and indemnify ISO for all claims arising out of any injury,
                      disability, or death of any Sub-Agent.

            1.12      Tax. Agent shall be liable for all taxes payable on the revenue earned by it hereunder. The total
                      amount of income the Agent receives hereunder, if any, shall be reported on a tax form applicable
                      to independent contractors at the end of each calendar year.

            1.13      Adverse Merchant Information. During and following the Term hereof and so long as Agent is
                      receiving any payments hereunder, Agent shall immediately notify ISO if Agent becomes aware of
                      any adverse information concerning the financial condition of a Merchant or any other potential
                      liabilities relating to Merchants.

            1.14      PCI Definition. For purposes of this Agreement, “Data Security Requirements” means the
                      Payment Card Industry Data Security Standard developed by MasterCard and Visa and other
                      similar requirements that apply to entities that transmit, process or store cardholder, transaction
                      card or bank account information, as may be promulgated or amended by a card or electronic
                      payment association or any local, state or federal legislative, judicial or administrative authority
                      from time to time, that ISO reasonably believes may result in harm to its reputation or financial
                      liability to ISO or its any of its affiliates.

            1.15      PCI Compliance. As a requirement of the Rules, Agent represents and warrants that it and each of
                      its Sub-Agents and third-party service providers are, and during the Term of this Agreement will
                      remain, in compliance in all material respects with all applicable Data Security Requirements, at
                      the expense of Agent. Without liability ISO and Vendor each have the right to withhold Services to
                      Merchants or cease performing hereunder, in whole or in part, and immediately suspend
                      connectivity to the Agent, if Agent, or any of its Sub-Agents, are not in compliance in all material
                      respects with all applicable Data Security Requirements.

            1.16      Communication and Contracting Security.          At the discretion of ISO, Agent shall use ISO’s
                      email or other communication system to correspond with actual and potential Merchants and
                      shall use an electronic signature system selected by ISO for presenting Merchant Agreements to
                      actual and potential Merchants. Agent shall not be entitled to compensation under this
                      Agreement for any Merchant that was not solicited and signed-up using the ISO’s communication
                      and contracting policies and systems.

                   2. ISO OBLIGATIONS.

                      The following are the principal obligations of ISO under this Agreement:




            Merchant Industry, LLC Agent Agreement © 2018         Page 6 of 23       Agent Initial:
                               Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 17 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




            2.1     Supply of Merchant Applications. ISO shall provide Agent with applications for Merchants to use
                    in applying for the Services through Agent and ISO. ISO shall accept completed Merchant
                    applications subject to the conditions set out above.

            2.2     Payment of Agent Residuals. ISO shall pay fees and residuals (“Residuals”) to Agent in accordance
                    with Schedule “A” hereto, so long as: (a) Agent and Sub-Agents are in compliance with the terms
                    hereof; (b) ISO is receiving its own compensation from Vendor in respect of Merchants referred
                    to ISO hereunder; and (c) such Merchants are continuing to process transactions through the
                    Vendor in conformity with their respective Merchant Agreements. ISO reserves the right to offset
                    from Residuals: (a) any amounts owed by Agent or any Sub-Agent to ISO or Vendor for any reason
                    including, without limitation, indemnification obligations hereunder;
                    (b) any revenue paid to Agent but that is uncollected from the Merchant or Vendor or that is
                    refunded by the Vendor to the Merchant; and (c) any losses incurred by ISO due to the wrongful
                    or negligent acts by Agent or any Sub-Agent. In the event an Agent’s book of business remains in
                    arrears for a period of ninety days or more, ISO reserves the right to remove ownership from the
                    Agent’s book of business, in the form of a residual purchase of the account(s) at ISO’s choice at a
                    purchase price of 10x the average monthly residual. In such circumstance, Agent guarantees
                    performance on the account(s) for a period of ten months. ISO reserves the right to amend
                    Schedule “A” where such amendment is related to or because increases or changes in ISO costs
                    or new regulatory requirements. ISO shall pay all Residuals due to Agent on or about the 30th
                    day of the month for all Residuals which accrue during the preceding calendar month. For a
                    payment to become due and payable hereunder, Agent’s total Residuals for the month must equal
                    or exceed $50.00, lower balances after the first sixty (60) days will NOT be carried over. If, after
                    180 days, the monthly minimum is not met, no amounts will be payable hereunder and this
                    Agreement shall automatically terminate. There shall be no Residuals payable to Agent in respect
                    of any merchant that was referred to ISO prior to Agent referring the Merchant to ISO.

            2.3     Errors and Disputes. Agent shall carefully review each Residual payment received hereunder and
                    shall report any errors therein or disputes therewith to ISO within thirty (30) days of receipt of
                    such payment. Any error or dispute that Agent fails to report to ISO within such thirty (30) day
                    period shall be waived, and Agent will be prohibited from making any claim with respect to errors
                    in payment or underpayment of such Residuals and pursuing any disputes related to such
                    Residuals thereafter. Agent may not make any claim against ISO for unpaid or underpaid Residuals
                    or other amounts hereunder extending more than thirty (30) days prior to the date of theclaim.

            2.4     Reporting to Agent. So long as any Residuals are payable to Agent hereunder, ISO shall provide a
                    report to Agent summarizing the basis upon which the payment is computed.

            2.5     ISO Access System License. For the term of this Agreement, ISO grants to Agent a limited, non-
                    transferable, non-exclusive license to use (“License”) certain electronic reporting systems of ISO
                    in relation to the Merchants (the “ISO Access System”). In utilizing the ISO Access System, Agent
                    shall be granted access codes. Agent shall retain sole and exclusive responsibility for all use of such
                    access codes or the ISO Access System in respect of its account therein (the “Account”). Agent
                    may not use the ISO Access System, or the Account, for or on behalf of any third party.


            Merchant Industry, LLC Agent Agreement © 2018         Page 7 of 23       Agent Initial:
                               Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 18 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




                    Agent shall indemnify and hold ISO harmless from all claims, losses, or other liabilities arising from
                    the use of the ISO Access System or the Account. The ISO Access System may permit Agent to
                    board Merchants with Vendor. Agent shall not board any Merchants with Vendor, through the ISO
                    Access System or otherwise, except with the prior express consent of ISO on a Merchant by
                    Merchant basis. Agent shall not reverse engineer, decompile, disassemble, translate, modify, or
                    disclose to any third party the ISO Access System. Agent shall have no right to use, market,
                    distribute, sell, sub-license, deliver, or otherwise transfer the ISO Access System, or any part
                    thereof, either for or to any third party. Agent shall not alter any trademarks, trade names, logos,
                    patents, or copyright notices, or other notices or markings, or add any other notices or markings
                    of the ISO Access System or any part thereof, or any of the information posted therein all of which,
                    together with the whole of the ISO Access System, is Confidential Information (as defined below)
                    of ISO. Any future additions, modifications, versions, upgrades, or updates of the ISO Access
                    System released to Agent shall be deemed to be part of the ISO Access System and shall benefit
                    from the restrictions set out herein. ISO may terminate the License at its unilateral discretion;
                    which termination shall not be deemed to be a breach hereunder. ISO will monitor the use of the
                    ISO Access System by Agent to verify compliance by Agent with the terms of this Agreement. Agent
                    may not download any data from the ISO Access System except with the written and express prior
                    permission of ISO.

            3.      REPRESENTATIONS AND WARRANTIES.

                    Agent represents, warrants and covenants the following to and for the benefit of ISO for the Term
                    hereof and so long as Agent is entitled to any Residuals hereunder:

            3.1     Independently Established Business. Agent is engaged in an independently established business
                    for the purpose of developing and maintaining revenue-generating client relationships with
                    merchants. If Agent is an individual engaged in a sole proprietorship, Agent must have duly filed
                    the required Certificate of Assumed Business Name, and must present a copy of the said certificate
                    to ISO. If the Agent is a corporation or otherwise incorporated or formed, it must comply with all
                    corporate filing requirements, and must present a copy of its Certificate of Incorporation to ISO.

            3.2     Good Standing. If the Agent is an individual, the Agent is above the age of twenty-one (21) and of
                    the age of majority in the jurisdiction where he or she is domiciled, and is fully competent to enter
                    into this Agreement. If Agent is a corporation or otherwise incorporated or formed, it is validly
                    existing and in good standing under the laws of the State where its principal office is located.

            3.3     Full Authority. Agent has full authority and corporate power to enter into this Agreement and to
                    perform its obligations under this Agreement.

            3.4     Sale of Information. Agent shall not use, sell, purchase, provide, disclose or exchange credit card,
                    debit card or bank account numbers or Merchant information, or any information collected or
                    received hereunder, to any third party; all such information being the sole and exclusive property
                    of ISO.

            3.5     No Violation. Agent’s performance of this Agreement will not violate any applicable law or
                    regulation or any agreement to which it is bound as of the date hereof. Without limitation, this




            Merchant Industry, LLC Agent Agreement © 2018        Page 8 of 23       Agent Initial:
                               Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 19 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




                    Agreement will not cause Agent to be in violation of any of its non-compete or non-solicitation
                    obligations to any third party nor will the Agent perform hereunder so as to be in violation of
                    them. Agent is prohibited from using third party confidential information in performing hereunder
                    and is prohibited from causing such information to be entered into the ISO Access Systems.

            3.6     Enforceability. This Agreement represents a valid obligation of Agent and is fully enforceable
                    against it.

            3.7     Compliance. Agent will comply with the terms of this Agreement, with all applicable Rules, any
                    agreement between ISO and a Vendor as well as all applicable Data Security Requirements.

            3.8     No Litigation. Neither Agent, nor its officers and/or directors, are a party to any pending litigation
                    that would have an impact on this Agreement and have never been fined or penalized by Visa,
                    MasterCard or any other association in the credit, payments or banking industry.

            3.9     No Crime. Agent has never been convicted of a crime punishable by greater than fifteen (15) days
                    of incarceration or of a crime of dishonesty. Prior to the execution of this Agreement, Agent has
                    disclosed to ISO all information that may be relevant to ISO in its deciding whether or not to enter
                    into this Agreement, such as prior dishonest or illegal activity by Agent.

            3.10    No Dishonesty. Agent has never and will not falsify, alter or in any way change information
                    provided by an actual or potential Merchant on an application or otherwise face breach of
                    contract, legal penalties, and loss of residuals. Breach of this provision, without limitation, shall
                    result in an immediate termination of this Agreement and all Residual payments to Agent.

            4       NON-SOLICITATION.

            4.1     Non-Solicitation and Non-Circumvention. Agent agrees that, (a) during the Term hereof, (b) so
                    long as Agent is receiving Residuals hereunder, and (c) for a period of two (2) years following the
                    expiration of (a) or (b), neither Agent nor any of its affiliates will directly or indirectly engage in
                    the following conduct, or permit or assist any third party to engage in the following conduct, in
                    any capacity including as an employee, employer, consultant, agent, principal, partner,
                    stockholder, corporate officer, director, or in any other individual or representative capacity
                    (“Non-solicitation Obligations”):

                    (a)      Merchants. call on, solicit, take away, or attempt to call on, solicit, or take away any of
                             the merchants, customers or Merchants of ISO, whether boarded by the Agent or not,
                             except in the course of good faith performance under this Agreement;

                    (b)      Agents and Employees.             entice, induce or in any manner influence any person or
                             entity who is, or shall be in the direct or indirect service of ISO to (a) leave the same for
                             the purpose of engaging in a business or being employed by or associated with any other
                             business; or (b) enter another relationship with a third party or with Agent for the purpose
                             of soliciting merchants for payment services of any kind; or

                    (c)      Vendor.           enter into any negotiation, contract or otherwise solicit any bank,
                             financial institution or payment services vendor with whom ISO has an ongoing or pending
                             business relationship, for the purpose of entering into any direct business arrangement
                             or contract between Agent and such bank, financial institution or vendor, where
                             performance of the solicited/negotiated/proposed business arrangement or

            Merchant Industry, LLC Agent Agreement © 2018         Page 9 of 23       Agent Initial:
                               Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 20 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




                             contract would permit Agent to provide services that are substantially similar to or in
                             direct competition with ISO, whether or not such bank, financial institution or vendor
                             continues or discontinues its business relationship with ISO, provided that this section
                             shall not apply to any third party with whom Agent maintains a current business
                             relationship at the time this Agreement becomes effective.

                    Each Residual report sent to Agent will serve as a reminder to the Agent of the list of Merchants,
                    such as they may be at that time, that Agent agrees to not solicit under this provision. When Agent
                    refers a Merchant to ISO that Agent had previously referred to a third party, (i) Agent represents
                    that it is making such referral without breaching obligations to third parties; and (ii) Agent sells
                    and transfers over to ISO any rights Agent may have in respect of the Merchant and its related
                    information that Agent acquired prior to referring the Merchant to ISO.

            4.2     Breach. Agent agrees and understands that any breach of its Non-Solicitation Obligations will
                    cause the forfeiture of all Residuals owed by ISO to Agent, as well as grave and irreparable
                    damages to ISO. The time period referred to in Section 4.1 shall be stayed and extended during
                    any violation or breach of the terms of this Section.

            4.3     Interpretation. If any court shall finally hold that the time, territory or any other provision of this
                    Section constitutes an unreasonable restriction against Agent, Agent agrees that the provisions
                    hereof shall not be rendered void but shall apply as to such time, territory and other extent as
                    such court may judicially determine constitutes a reasonable restriction under the circumstances
                    involved. ISO and Agent shall each request that any such court make a determination of what
                    would constitute a reasonable restriction under the circumstances involved and to reform this
                    Agreement accordingly. This provision of this Section shall survive termination of this Agreement
                    and shall inure to the benefit of ISO, its successors andassigns.

            5       CONFIDENTIALITY OBLIGATIONS.

            5.1     Confidentiality Obligations. Agent agrees that, during the Term hereof and thereafter, neither
                    Agent nor any of its affiliates will directly or indirectly engage in the following conduct itself nor
                    permit or assist any third party to breach any of the following obligations (collectively, the
                    “Confidentiality Obligations”):

                    (a)      Confidential Information.         For the purposes of this Agreement, “Confidential
                             Information” means all proprietary, secret or confidential information or data relating to
                             ISO, Vendor and any of their respective affiliates, operations, employees, independent
                             sales organizations, agents, products or services, clients, customers or potential
                             customers, merchants or Merchants. Confidential Information shall include, without
                             limitation, Merchant lists, all Merchant Agreements and all parts thereof, Merchant
                             pricing, customer lists, cardholder account numbers, pricing information, Rules (other
                             than publicly available laws and regulations), acquiring bank or processor relationships,
                             Merchant information, leasing information, financial or other data in any format,
                             computer access codes, instruction and/or procedural manuals, payroll information,
                             human resource or personnel information, business strategies and the terms and
                             conditions of this Agreement. Information shall not be considered Confidential
                             Information to the extent, but only to the extent, that such information is: (i) already
                             known to the receiving party free of any restriction at the time it is obtained; (ii)
                             subsequently learned from an independent third party free of any restriction and without


            Merchant Industry, LLC Agent Agreement © 2018         Page 10 of 23      Agent Initial:
                               Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 21 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




                             breach of this Agreement; (iii) or becomes publicly available through no wrongful act of
                             the receiving party; (iv) independently developed by the receiving party without
                             reference to any Confidential Information of the other; or (v) required to be disclosed by
                             law. For Agent to perform hereunder, ISO will be obliged to disclose to Agent certain
                             Confidential Information concerning the Services and Merchants.

                    (b)      Non-Disclosure. Agent agrees that he or she will not, except as expressly required in the
                             conduct of its obligations hereunder or as authorized in writing by ISO, collect, store, use,
                             publish or disclose, during Agent's provision of services to ISO or subsequent thereto, any
                             trade secret or Confidential Information relating to Services (or ISO's sponsoring banks' or
                             processors' products or services) that Agent may in any way acquire by reason of his or
                             her association with ISO. Certain Confidential Information, such as, by example only,
                             credit cardholder information must not only be kept strictly confidential, but must also be
                             stored under lock and key and in encrypted format as is more fully described in Visa and
                             MasterCard Rules applicable to the business of ISO; the Agent shall comply and respect
                             all such Rules. Agent shall not speak to or communicate with any media or journalist or
                             make any public statements concerning this Agreement, the Services, ISO or Vendor
                             without the prior written consent of ISO.

                    (c)      Legally Required Disclosure. If the Agent is required by law or legal process to disclose
                             any of the trade secret or Confidential Information, Agent shall provide ISO with prompt
                             oral and written notice, unless notice is prohibited by law (in which case such notice shall
                             be provided as early as may become legally permissible), of any such requirement so that
                             ISO may seek a protective order or other appropriate remedy.

                     (d)     No Misappropriation of Trade Secrets/No Unfair Competition. Agent further promises
                             and agrees not to engage in competition with ISO or Vendor, at any time after the
                             termination of this Agreement, while making use of Confidential Information relating to
                             Merchants, ISO or Vendor. Agent acknowledges and agrees that the names and addresses
                             of ISO's (or ISO's sponsoring banks' or processors'), Merchants and other customers and
                             all other Confidential Information relating to those Merchants and customers, including
                             but not limited to account numbers, leasing information, financial information and special
                             needs, are provided in confidence and constitute trade secrets of ISO and that the sale or
                             unauthorized use or disclosure of any of ISO' trade secrets obtained by Agent during its
                             association with ISO constitutes unfair competition. Agent promises and agrees not to
                             engage in any unfair competition with ISO.

                     (e)     Return of Confidential Information. Upon any termination of this Agreement or on
                             demand by ISO, Agent shall surrender to ISO all Confidential Information and materials
                             furnished to Agent by ISO and any materials developed by Agent during the course of the
                             Agreement’s term including but not limited to the following: (i) all lists of Merchants and
                             prospective Merchants; and (ii) forms, office supplies, manuals and any other material
                             previously furnished or made available by ISO to Agent. In addition, upon any termination
                             hereof or on demand by ISO, Agent shall cease any and all contact with any Merchant,
                             Agent or employee of ISO and shall no longer promote the Services.

            6        TERM AND TERMINATION.




            Merchant Industry, LLC Agent Agreement © 2018        Page 11 of 23      Agent Initial:
                               Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 22 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




            6.1     Term. The term of this Agreement shall be for an initial term of one (1) year commencing on the
                    Effective Date (the “Initial Term”). Thereafter, this Agreement shall automatically renew for
                    successive, additional one (1) year terms (each a “Renewal Term”) unless otherwise terminated
                    in accordance with the termination provisions set forth herein. The Initial Term together with each
                    Renewal Term shall be referred to herein as the “Term”).

            6.2     Termination.      Notwithstanding the above, the parties will have the following rights:

                    (a)      Automatic Termination. This Agreement will automatically terminate if: (i) Visa or
                             MasterCard prohibits ISO from providing, or prohibits Vendor from allowing ISO to
                             provide, the services set forth in this Agreement; (ii) ISO ceases to be registered as an
                             independent sales organization or member service provider with Visa or MasterCard; (iii)
                             Vendor stops providing merchant services; or (iv) Vendor is no longer a member of
                             MasterCard or Visa.
                    (b)      Termination Without Cause. Either party may terminate this Agreement at the end of the
                             Initial Term or any Renewal Term upon written notice of termination to the other party
                             at least ninety (90) days prior to the end of the Initial Term or any Renewal Term. ISO may
                             terminate this Agreement without cause on thirty (30) days prior notice to Agent.
                    (c)      Termination For Cause. Any party may terminate this Agreement upon the occurrence of
                             an Event of Default, as defined below.

            6.3     Event of Default. Each of the following occurrences will constitute an “Event of Default”under
                    this Agreement:

                    (a)      Goodwill. Agent engages in any act or omission that may damage the reputation,
                             business, or goodwill of ISO, in which case ISO may terminate this Agreement on notice
                             to Agent.
                    (b)      False Representation. Any representation or warranty made by Agent or any of its
                             employees, officers, or directors proves to have been false or misleading in any material
                             respect as of the date made, or becomes false or misleading at any time, then ISO may
                             terminate this Agreement with notice to Agent.
                    (c)      Regulatory Breach. Where Agent is in breach of the Rules or where Bank determines that
                             Agent is in breach of the Rules or other applicable laws, then ISO may terminate this
                             Agreement immediately for cause and without opportunity for Agent to cure such breach.
                    (d)      Breach. Either party fails to observe any material obligation specified in this Agreement,
                             and such failure is not cured within thirty (30) days of receipt of written notice thereof
                             from the non-breaching party. Notwithstanding the previous sentence, (i) the fourth such
                             breach by Agent will be deemed an Event of Default by Agent without notice or the
                             opportunity to cure; and (ii) if ISO determines that a breach by Agent is not reasonably
                             capable of being cured, then no notice or opportunity to cure shall be provided to the
                             Agent notwithstanding any provision herein to the contrary.
                    (e)      Non-Solicitation or Confidentiality Breach. Agent breaches any Confidentiality
                             Obligations or any Non-Solicitation Obligations, in which case ISO may terminate this
                             Agreement on notice to Agent.

            6.4     Injunctive Relief. If Agent breaches any of the Non-Solicitation Obligations or Confidentiality
                    Obligations of this Agreement, ISO will suffer irreparable harm and the total amount of monetary
                    damages for any injury to such party will be impossible to calculate and therefore an inadequate


            Merchant Industry, LLC Agent Agreement © 2018        Page 12 of 23      Agent Initial:
                               Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 23 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




                    remedy. Accordingly, Agent agrees and understands that upon its actual or threatened breach of
                    any of the provisions contained in Section 4 or 5, ISO shall be entitled to the immediate grant of
                    injunctive relief without the requirement of posting a bond enjoining such actual or threatened
                    violation by Agent, or any person acting in concert with Agent; and that ISO may exercise any
                    other rights and seek any other remedies to which ISO may be entitled to at law, in equity and
                    under this Agreement for any violation of such obligations.

            6.5     Post Termination Residuals. The Residuals payable to Agent under this Agreement will be due to
                    Agent for as long as ISO is deriving revenue from Vendor in respect of any Merchant, during and
                    following the Term hereof unless: (a) this Agreement is terminated by ISO due to an Event of
                    Default by Agent; (b) Agent is in breach of this Agreement (before or after termination of the
                    Agreement), in which cases ISO’s obligation to pay Residuals to the Agent shall terminate; or (c)
                    Agent’s rights in future Residuals are purchased as provided for below.

            6.6     Ownership of Merchants. As between ISO and Agent, ISO has full and exclusive ownership rights
                    in all Merchant Agreements and all information relating to Merchants. ISO may have the right to
                    cause the Vendor to assign Vendor’s rights in all or any of the Merchant Agreements to any third
                    party at any time and for any reason, in accordance with ISO’s agreement with the Vendor and
                    ISO may dispose of its right to receive compensation in respect of some or all Merchants. If ISO
                    disposes of some or all of its rights in respect of Merchants, ISO shall, at its discretion: (a) require
                    the purchaser thereof to pay to the Agent all Residuals payable hereunder; and/or (b) pay Agent a
                    single lump sum payment equivalent to the fair market value of the Agent’s rights under this
                    Agreement. Agent may solicit competing offers for single lump sum payment buyouts in order to ascertain fair
                    market value, and if Agent receives higher offers for single lump sum payment buyouts, ISO will have the right of
                    first refusal on the offer for a period of 30 days. After 30 days, if ISO does not decide to purchase receivables from
                    Agent, Agent may sell receivables to another purchaser. ISO may also exercise (b) above without itself                   Deleted: , as determined by ISO in its sole
                    being bought out. Following completion of (a) or (b), ISO shall not be itself obliged to pay any                         discretion, without consent or notice from or to
                                                                                                                                             Agent. Such fair market value shall be no more
                    additional Residuals or other compensation to Agent hereunder. ISO also has the right to change
                                                                                                                                             than twelve (12) times the monthly Residuals
                    or terminate its sponsorship with Vendor and enter sponsorship with another Vendor at any time                           paid hereunder calculated as an average of the
                    and without consent of Agent.                                                                                            previous three (3) months prior to the payment.

            7        INDEMNIFICATION AND LIMITATION OF LIABILITY.

            7.1      Mutual Indemnification. Agent shall save, defend, indemnify, reimburse and hold ISO, Vendor and
                     their respective affiliates, shareholders, directors, officers, agents and employees harmless from
                     all suits, actions, proceedings, losses, claims, liabilities, damages, collection fees incurred, costs
                     and expenses (including reasonable attorneys’ fees, expert witness fees and costs of defense) in
                     connection with any consultation, negotiation, or actual action, suit, claim, losses or proceeding
                     to which ISO shall be made a party because of any:

                     (a)     acts or omissions of Agent or any Sub-Agent or any of their respective affiliates;
                     (b)     violation of this Agreement or applicable Rule, including, without limitation, any and all
                             fines or fees imposed by Visa, MasterCard or any credit card association or payment
                             network;
                     (c)     fraudulent or dishonest conduct or misrepresentation of Agent or any Sub-Agent;
                     (d)     Event of Default or other breach of the terms hereof by Agent or any Sub-Agent;
                     (e)     taxes with respect to Residuals;
                     (f)     merchant losses; or
                     (g)     negative balance sheet (including equipment costs).

            Merchant Industry, LLC Agent Agreement © 2018               Page 13 of 23         Agent Initial:
                               Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 24 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




            7.2     Selection of Counsel. In the event ISO makes any claim under this provision, ISO shall have the
                    right (subject to its right of reimbursement hereunder), but not the obligation, to defend the suit
                    with counsel of its choice. Agent agrees to cooperate in such an action. Agent agrees not to settle
                    any claim for which indemnification hereunder may be sought without prior written consent of
                    ISO. If an attorney is employed by ISO to enforce the terms of this Agreement, ISO shall be entitled
                    to recover its reasonable attorney’s fees (including reasonable fees for in-house attorneys) and
                    court costs from Agent.

            7.3     Limitation of Liability. THE SERVICES OF ISO ARE PROVIDED ON AN "AS-IS", "AS AVAILABLE" BASIS.
                    ISO SHALL HAVE NO LIABILITY TO Agent WITH RESPECT TO ANY BREACHES BY VENDOR UNDER
                    THE MERCHANT AGREEMENTS. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ISO
                    EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTIES AND CONDITIONS, INCLUDING ANY IMPLIED
                    WARRANTIES OR CONDITIONS OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
                    NON-INFRINGEMENT, AS WELL AS ANY WARRANTIES THAT THE SERVICES PROVIDED BY ISO (AS
                    DISTINCT FROM SERVICES PROVIDED BY VENDOR) OR THAT THE OPERATION OF SUCH SERVICES
                    WILL BE INTERRUPTION OR ERROR FREE. ISO DOES NOT REPRESENT OR WARRANT THAT THE ISO
                    ACCESS SYSTEM OR SERVICES WILL BE AVAILABLE, ACCESSIBLE, UNINTERRUPTED, TIMELY,
                    SECURE, ACCURATE, COMPLETE, OR ENTIRELY ERROR- FREE.

                     NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ISO, ITS agents AND
                     LICENSORS, SHALL NOT, UNDER ANY CIRCUMSTANCES, BE LIABLE, TO THE EXTENT PERMITTED BY
                     APPLICABLE LAW, TO AGENT, MERCHANT OR ANY THIRD PARTY FOR CONSEQUENTIAL,
                     INCIDENTAL, SPECIAL OR EXEMPLARY DAMAGES, EVEN IF ISO HAS BEEN APPRISED OF THE
                     LIKELIHOOD OF SUCH DAMAGES OCCURRING. EXCEPT AS REQUIRED BY LAW, IN NO EVENT SHALL
                     ISO’S LIABILITY (WHETHER BASED ON AN ACTION OR CLAIM IN CONTRACT, TORT OR OTHERWISE)
                     TO AGENT, OR ANY THIRD PARTY, IN ANY WAY CONNECTED WITH OR ARISING OUT OF THIS
                     AGREEMENT (AND ALL OTHER AGREEMENTS BETWEEN ISO AND AGENT) EXCEED THE LESSER OF
                     THE AGGREGATE OF ALL FEES PAID TO THE AGENT DURING THE THREE (3) MONTHS PRIOR TO THE
                     EVENT GIVING RISE TO LIABILITY OR $1,000.

            7.4      Merchant Losses. Agent shall be liable for losses caused by Merchants placed with Processor B
                     – TSYS, as per the selections made on the first page of this Agreement. If Agent has checked that
                     it is not liable for Merchant Losses (as defined below) on the first page hereof for Merchants at a
                     given Vendor, then one-hundred percent of all losses due to Merchant fraud (collectively,                 Deleted: and chargebacks
                     “Merchant Losses”) incurred by ISO or such Vendor will be borne by ISO, provided that Agent will
                     be liable to ISO for any liability or loss incurred by ISO or such Vendor arising out of Agent’s or any
                     Sub-Agent’s breach hereof, negligence, fraud, intentional wrongdoing or submission of a
                     Merchant application containing information that was in any way false or misleading or that Agent
                     should have known was false or misleading. If Agent has checked that it is liable for Merchant
                     Losses for a given Vendor, then, regardless of the circumstances thereof, Agent shall be liable for
                     all Merchant Losses and shall indemnify and hold ISO and such Vendor harmless from them. In
                     addition to the foregoing, if Residuals for a given Merchant are negative, then Agent shall be liable
                     for the amount thereof unless the cause of going negative is an ACH reject or reject which is
                     corrected within thirty (30) days of the first attempt.

            7.5      Set-Off Right. At any time that Agent is receiving Residuals from ISO, ISO shall have a security
                     interest in any such commission(s) or incentives owed by ISO to Agent. Agent agrees that such
                     amount of Residuals may be offset, utilized and applied to the payment of any outstanding
                     accounts receivable balance or to satisfy any other of Agent’s obligations to ISO or Vendorunder

            Merchant Industry, LLC Agent Agreement © 2018          Page 14 of 23      Agent Initial:
                               Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 25 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




                    this Agreement including, but not limited to, the payment of monetary reimbursement to
                    Merchants or sales representatives, or the legal expenses associated with any claims against ISO
                    or Vendor for which Agent bears responsibility as determined by ISO in its sole discretion following
                    a thorough investigation of the facts and circumstances.

            7.6     Security Interest. Agent hereby grants to ISO a lien on and security interest in all of Agent’s
                    Residuals, whether now existing or hereafter arising, to secure the Agent’s obligations under this
                    Agreement which security interest shall constitute a security agreement under the Uniform
                    Commercial Code. Agent understands that ISO may file a UCC-1 Financing Statement to perfect
                    the interest created under the UCC in connection with this Agreement.

            8       RELATIONSHIP OF THE PARTIES.

            8.1     Independent Contractor. It is understood that Agent is an independent contractor, and is not, and
                    shall not be deemed to be, an employee of ISO for any purpose. Nothing in this Agreement or the
                    parties’ relationship shall be construed to give either party the power to direct and control the
                    day-to-day activities of the other. The general conduct of work performed by Agent and its
                    representatives and/or Sub-Agents under this Agreement shall be under Agent’s sole control.
                    Agent further understands and agrees that Agent shall be fully responsible for all tax obligations
                    related to the payment of all Residuals earned by Agent hereunder. Agent is not entitled to
                    workers compensation insurance, unemployment compensation insurance, pension or profit
                    sharing or other benefits or rights of any kind or nature from or through ISO or Vendor. Nothing
                    in this Agreement or the course of dealing of the parties shall be construed to constitute the
                    parties hereto as partners, joint ventures or as agents or employees of one another or as
                    authorizing either party to obligate the other in any manner. Agent shall not (a) bind ISO or Vendor
                    to any contract or agreement, (b) incur any obligation on behalf of ISO or Vendor, (c) release,
                    assign or transfer any agreement, claim, security or any other asset of ISO or Vendor, (d) borrow
                    or lend any money in the name of ISO or Vendor, or (e) submit to any claim or liability related to
                    the Merchant Agreements, allow judgment to be taken or confessed against ISO or Vendor. Agent,
                    being an Independent Contractor, shall not receive as compensation, or be reimbursed, for any of
                    the following: (a) additional work materials other than provided by the required Rules,
                    (b) business facilities, telephone, automobile or any other equipment, (c) any ISO or Vendor
                    employee benefit, (d) reimbursement for any other cost or expense incurred by Agent in its sales
                    and marketing of the products and services on behalf of ISO or Vendor at ISO’s or Vendor’s
                    direction.

            8.2     Compliance with Third Party and Legal Obligations. Agent understands and acknowledges that
                    all independent sales organizations selling or promoting Visa and MasterCard services must be
                    properly registered with Visa and MasterCard, and that all agents associated with an ISO must
                    therefore comply with the Rules, including all federal, state and local laws that impose
                    requirements on Agent when dealing with merchants pursuant to this Agreement. Agent shall be
                    bound to comply with all Rules. Any failure by the Agent to comply with the terms of this Section
                    shall constitute a material breach of this Agreement. The individual signing this Agreement
                    personally guarantees performance by the Agent hereunder.

            8.3     Independent Obligations. The parties’ independent obligations to comply with these legal and
                    third-party obligations shall not be construed to give either party the power to direct and control
                    the day-to-day activities of the other.


            Merchant Industry, LLC Agent Agreement © 2018       Page 15 of 23      Agent Initial:
                               Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 26 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




            9       GENERAL PROVISIONS.

            9.1     Only Agreement. This Agreement supersedes all prior agreements and understandings between
                    the Agent and ISO and its directors, officers, shareholders, agents or representatives and
                    constitutes the whole agreement between the parties hereto. Agent also represents that prior to
                    this Agreement, Agent was neither employed by ISO or any of its affiliates nor has it acted in the
                    role of independent contractor for ISO or any of its affiliates.

            9.2     Force Majeure. Neither party shall be liable in damages or have the right to terminate this
                    Agreement for any delay or default in performing hereunder if such delay or default is caused by
                    conditions beyond its control including, but not limited to, Acts of God, Government restrictions
                    (including the denial or cancellation of any export or other necessary license), wars, insurrections
                    and/or any other cause beyond the reasonable control of the party whose performance is
                    affected.

            9.3     No Other Representations. Except as required by the Rules, this Agreement is the entire
                    Agreement between the parties respecting the subject matter hereof and there are no
                    representations, warranties or commitments other than those expressed herein.

            9.4     Amendments and Waivers. Except as provided for herein, no modification, amendment or waiver
                    under this Agreement shall be valid unless in a writing and signed by the Agent and an officer of
                    ISO. Notwithstanding the foregoing, ISO may amend the pricing applicable to Agent under this
                    Agreement on notice to Agent delivered by e-mail.

            9.5     Credit and Criminal Background Check Authorization. The undersigned Agent acknowledges and
                    hereby voluntarily consents to ISO obtaining a background check on Agent, its shareholders,
                    directors and officers, if any, and Agent authorizes and instructs ISO to obtain credit and criminal
                    background and/or driving record reports from a third party (utilizing a social security number
                    trace or other information such as name, address or driver’s license number) as ISO deems
                    necessary and appropriate in order to comply with ISO’s obligations to Vendors and Merchants.
                    This authorization and instruction will take effect upon the signature by Agent of this Agreement,
                    and will last throughout the duration of Agent’s involvement with ISO. ISO may be obliged to
                    disclose the results of such background checks to Vendor. Agent consents to such disclosure, as it
                    relates to Agent, its shareholders, directors and officers, if any.

            9.6     Notice. Any notices or other communications required or permitted to be given pursuant to this
                    Agreement shall be sufficient if hand delivered or sent by certified mail, return receipt requested,
                    or by Federal Express or other nationally recognized express delivery service, (postage or other
                    commercial delivery fees prepaid), to ISO at its address appearing on the first page hereof and to
                    Agent at the address appearing on the first page hereof or at such other address as a party may
                    designate for such purpose by notice so given to the other party. Hand-delivered notices and
                    notices sent by certified mail shall be deemed given and received when actually received. All other
                    notices shall be deemed given and received on the date of the first attempted delivery as shown
                    on the certified mail or delivery service receipt. Notwithstanding the foregoing, ISO may provide
                    notice to Agent via e-mail to the e-mail address on the first page hereof or to such other e-mail
                    address as is normally used by Agent in e-mail communications with ISO. Such e-mail notices shall
                    be deemed given and received when sent, provided ISO does not receive an “undeliverable”
                    notification from the e-mail service.

            Merchant Industry, LLC Agent Agreement © 2018       Page 16 of 23      Agent Initial:
                               Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 27 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




            9.7     Successors and Assigns. Agent may not assign this Agreement without the prior written consent
                    of ISO and any unauthorized attempted assignment will be null and void. ISO may assign its rights
                    and obligations hereunder to a third party. If Agent enters into an asset sale, purchase or stock
                    sale or exchange agreement with a third party which would effectuate a sale or merger of 20% of
                    more of the equity or assets in Agent’s business or rights hereunder without ISO’s written consent,
                    ISO will have the right to terminate this Agreement immediately. Except as set forth above, this
                    Agreement shall inure to the successors and permitted assigns of the parties hereto. In the case
                    of a single member LLC or sole proprietorship, the death of the single member or the sole
                    proprietor shall, in ISO’s discretion, be deemed a default hereunder.

            9.8      Governing Law, Choice of Law and Forum. This Agreement shall be construed in accordance with
                     and governed by the laws of the State of New York without regard to conflicts of law principles.
                     Any legal actions or proceedings brought to enforce the terms of this Agreement shall be filed in
                     a court of competent jurisdiction within the State of New York and in the county where ISO has its
                     principal place of business identified on the first page hereof.

            9.9     Attorneys’ Fees. As a consequence of any action, suit or proceeding brought under this
                    Agreement, the prevailing party shall be entitled to its costs, expenses, and if law permits, its
                    reasonable attorneys’ fees. If ISO retains an attorney to enforce compliance with the terms hereof
                    or to collect any amounts owing from Agent hereunder, ISO may deduct the fees for such attorney
                    from amounts payable to Agent hereunder.

            9.10     Scan Signature. This Agreement may be executed in counterparts, each which shall be deemed
                     an original, but all of which together shall constitute one and the same instrument. This
                     Agreement may be executed by the exchange of scanned copies or faxed copies of signed copies
                     hereof.

            9.11     Severability. The invalidity or unenforceability of any provision of this Agreement shall not affect
                     the validity or enforceability of any other provision of this Agreement, which shall remain in full
                     force and effect.

            9.12     Construction Capacity and Counsel. For purposes of construction, this Agreement will be deemed
                     as being drafted by both parties, equally. Agent is executing this Agreement in its/his/her capacity
                     as a business and not as an individual consumer. Agent has had opportunity to seek legal advice
                     prior to the execution hereof.

            9.13     Survival. The following provisions survive termination of this Agreement: 1.11 Sub-Agents, 2.2
                     Residuals, 3 Representations and Warranties, 4 Non-Solicitation, 5 Confidentiality, 6 Term and
                     Termination, 7 Indemnification, and 9 General.

            9.14     Bonus Chargeback. Agent shall be entitled to a single lump sum bonus of (See Below) in respect
                     of each Merchant approved by ISO. However, if a Merchant for which such a bonus was paid
                     ceases processing or terminates their Merchant Agreement within 6 consecutive months of the            Deleted: 13
                     first transaction that they process under it, then Agent shall repay the amount of the bonus to ISO
                     or, at the discretion of ISO, ISO shall deduct the amount thereof from future payments to Agent
                     hereunder.

            9.15     Trademark. 'Merchant Industry LLC' is a registered trademark of ISO and may not be used except
                     as expressly authorized herein


            Merchant Industry, LLC Agent Agreement © 2018        Page 17 of 23      Agent Initial:
                               Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 28 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




                                                                                                                             Deleted: <#>Bonus.!Based on Agent’s
            9.16    Third-party Income. In the event Agent submits a Merchant to ISO for consideration for Services,         performance in accordance with Schedule B
                    but the submission fails to meet program guidelines, ISO retains the unilateral right to assign the      hereto, ISO maintains a unilateral right to adjust
                    Merchant’s file, without notice to the Agent, to a third-party selected by ISO for consideration of      bonuses without notice to the Agent. Any such
                                                                                                                             change may only be applied prospectively.¶
                    Services. Notwithstanding the foregoing, and in such event, the Agent’s residual income from said
                    Merchant shall remain as set forth in Exhibit B hereto.

                                                                                                                             Deleted: <#>Security Interest.!If Agent’s balance
            9.17    Non-Disparagement. For the term of this Agreement, and for two years thereafter, neither Agent,          sheet is negative and so remains for period of ninety¶
                    nor any of its affiliates or agents, or Sub-agents shall make any statements, comments, or take          (90) days or more, Agent hereby grants to ISO, as
                    any actions whatsoever which would in any way disparage ISO, its affiliates corporations, officers,      additional security, a security interest and lien on its
                                                                                                                             corporation and/or its business; and ISO shall have
                    directors, employees, agents, joint adventurers, products, policies, or referral sources, nor shall it
                                                                                                                             the right to file a UCC financing statement with
                    encourage, assist, or participate with any third party in doing so.                                      respect thereof.¶




            The parties have signed this Agreement as of the Effective Date:


            Agent                                             Merchant Industry, LLC




            Name: levitleonid@gmail.com                       Name: Leo Vartanov

            Title: Partner                                    Title: CEO




            Date:                                             Date:

            Business Name: MLL Marketing Inc.




            Merchant Industry, LLC Agent Agreement © 2018        Page 18 of 23      Agent Initial:
                               Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 29 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




                                                                 Schedule “A”
                                                            Residuals for Agent

            Residuals shall be a % of the net revenue to ISO in respect of the credit and debit card processing of
            Merchants on the line items set out below and above the pricing set out below.
            Residuals shall be calculated after deducting the items set out in the pricing grid below and other costs
            and expenses of ISO related to Agent and Merchants. In so far as ISO’s costs associated with the services
            procured by Merchants increase, compensation hereunder may correspondingly decrease. New fees and
            services charged to Merchants following the date of this Agreement will not necessarily lead to increases
            in Residuals.

              Processor Name                                             First Data          Tsys      First Data T2 -65%
              Interchange & Assessments                                Pass through    Pass through      Pass through
              Debit Network Fees                                       Pass through    Pass through      Pass through
              Association Fees                                         Pass through    Pass through      Pass through
              Authorization Fees -Dial                                   $0.0275         $0.0370           $0.0275
              Authorization Fees –IP/Non Dial /SSL / Datawire             $0.0275          $0.0370          $0.0275
              Authorization Fees –Debit/Ebt/Wex/Voyager/Oth               $0.0375          $0.0370          $0.0375
              Capture Fees – V/MC                                         $0.0250          $0.0230          $0.0300
              Capture Fees - Other                                        $0.0375          $0.0230          $0.0300
              Micros Authorization Surcharge                              $0.0400          $0.0400          $0.0400
              Debit Gateway Switch Fee                                    $0.0100          $0.0100          $0.0100
              ACH Reject Fee                                              $25.00            $25.00          $25.00
              Cancellation Fees + Annual Fees                              $0.00            $0.00            $0.00
              Minimum Monthly Processing                                   $0.00            $0.00            $0.00
              Retrieval Request - 12B Letters                              $5.00            $4.00           $10.00
              Account on File                                              $7.00            $7.00            $7.00
              Statement Fee                                                $0.50            $0.50            $0.50
              Discount fee on gross bankcard sales                         0.01%            0.01%            0.01%
              Batch Header                                                $0.030            $0.030          $0.030
              Help desk & Customer service calls                           $4.00            $7.00            $4.00
              Online Access                                                $2.95            $2.95            $2.95
              Chargeback and Debit Adjustment                             $12.00            $8.00           $12.00
              Reprogram Fee (Upon Request)/Deployment Fee                 $25.00            $25.00          $25.00
              Voice Authorization Fee                                      $0.98            $0.98            $0.98
              IRS- Invalid TIN Fee                                        $19.95            $19.99          $19.95
              IRS-Regulatory Product Fee                                   $3.95            $3.95            $3.95
              PCI Compliance Fee -Annual                                  $104.00          $104.00          $104.00
              PCI Non-Compliance Monthly Fee                              $19.99            $19.99          $19.99
              AVS-Voice Inquiry                                            $1.75            $1.75            $1.75
              AVS- Electronic Request                                     $0.025            $0.025          $0.025
              Return Per Item Fee                                         $0.025            $0.025          $0.025


            Merchant Industry, LLC Agent Agreement © 2018           Page 19 of 23     Agent Initial:
                               Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 30 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




              Postage Fee                                       Pass through    Pass through    Pass through
              American Express – Opt blue                          0.30%           0.25%           0.30%
              Welcome Kit including merchant plates                $5.50           $5.50           $5.50
              ISO Access Mobile Pay Set Up Cost                    $25.00          $25.00          $25.00
              ISO Access Mobile Pay Monthly Cost                   $15.00          $15.00          $15.00
              Apriva Set Up Cost                                   $25.00          $25.00          $25.00
              Apriva Monthly Cost                                  $15.00          $15.00          $15.00
              Apriva Per Auth Surcharge                           $0.0125         $0.0125         $0.0125
              ISO Mobile Pay Set Up Cost                           $25.00          $25.00          $25.00
              ISO Mobile Pay Monthly Cost                          $18.00          $18.00          $18.00
              Clover GO Monthly Cost                               $6.00            N/A            $6.00
              Clover Service Monthly Cost                          $30.00          $30.00          $30.00
              Terminal Maintenance / Support Cost                  $6.95           $6.95           $6.95
              Manual Ach / Payment Gateway                         $15.00          $15.00          $15.00
              High Risk MCC Surcharge / Other                       35%            10 bp            35%
              High Risk – Chargeback Surcharge Count                35%             5 bp            35%
              High Risk – Chargeback Surcharge $                    35%             5 bp            35%




            Merchant Industry, LLC Agent Agreement © 2018    Page 20 of 23     Agent Initial:
                                      Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 31 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




                                                                                   Schedule “B”
            Select ONE Program by Checking below

            NO BONUS-
             PERCENTAGE OF NET PROFITS:
              Number of Approved Merchants submitted by Contractor per                   Percentage of the “net profits” from Approved Merchants and
              month and adjusted each calendar quarter. *                                paid to Contractor during next calendar quarter.

                                                                                         N/A




              With Bonus-qX
                  PERCENTAGE OF NET PROFITS:
                   Number of Approved Merchants submitted by Contractor per              Percentage of the “net profits” from Approved Merchants and
                   month and adjusted each calendar quarter. *                           paid to Contractor during next calendar quarter.

                                                                                                               70% / $200




              .

                                         Bankcard Volume*                                                           Bonus Payout**




              *Bankcard Volume consists of Visa, MasterCard and Discover only.

              **Bonuses are paid after a merchant has been approved and begins processing with Merchant Industry, LLC. Bonuses are subject to chargeback if the
              merchant cancels their service with Merchant Industry, LLC.

              **Bonuses will be paid only on TSYS and First Data platforms.




            Merchant Industry, LLC Agent Agreement © 2018                               Page 21 of 23              Agent Initial:
                               Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 32 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




                                                            Agent ACH Consent

                           Leonid Levit
                                                              (“Agent”) desires to effect settlement of credits and debits
            from the Designated Account (identified below) by means of ACH and/or wire transfer in conjunction with
            its agent agreement for the solicitation of merchants for ISO. In accordance with this desire, Agent
            authorizes ISO and/or its affiliates to initiate debit and credit entries to the Designated Account. Agent
            agrees to maintain sufficient funds in the Designated Account to cover debit transactions. By signing this
            authorization, Agent states that it has authority to agree to such transactions and that the Designated
            Account indicated is a valid and legitimate account for the handling of these transactions. This authority
            is to remain in effect until ISO receives written notice from Agent revoking it. This authorization is for the
            payment of residuals, or any other sums owed to Agent or amounts payable from Agent to ISO. Agent also
            certifies that the appropriate authorizations are in place to allow Agent to authorize this method of
            settlement. All changes to the identification of the Designated Account under this authorization must be
            made in writing in accordance with the Agreement. Agent understands that if the information supplied as
            to the ABA Routing Number and Account Number of the Designated Account is incorrect, and funds are
            incorrectly deposited, ISO will attempt to assist Agent in the recovery of such funds but has no liability as
            to restitution of the same. ISO’s assistance in recovering the funds, where available, will be billed to Agent
            at ISO’s current hourly rate for such work. Agent acknowledges that the origination of ACH transactions
            to the Designated Account must comply with the provisions of U.S. law.

            DETAILS FOR REPETITIVE TRANSFERS TO AND FROM Designated Account:

            Designated Account INFORMATION:

                    (Name of Bank):

                    (City, State):

                    (Bank Routing #):

                    (Account type):
                     (Account number):

                    (Messages):


                                  [Attach a copy of a blank cancelled check for the above account.]




            Merchant Industry, LLC Agent Agreement © 2018          Page 22 of 23    Agent Initial:
                                Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 33 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A




                                                        PERSONAL GUARANTEE

            TO:     Merchant Industry, LLC

            Reference is made to that certain Merchant Industry, LLC IndeMpLeLnd    Menkt eStailensg CIonnct.ractor Agreement
                                                                                     ar
            entered into between Merchant Industry, LLC (“ISO”) and                                                       (the
            "Agent") as of                            , 2018 (the "Agreement"). Unless otherwise defined herein,
            capitalized terms herein shall have the meanings ascribed thereto in the Agreement. For good and
            valuable consideration, receipt of which is hereby acknowledged, the undersigned Guarantor hereby fully,
            irrevocably and unconditionally guarantees to ISO the full and complete performance by the Agent of all
            the Agent's obligations, present and future, to ISO (the "Guarantee") under or pursuant to the Agreement.
            The liability of the Guarantor under the Guarantee shall be joint and several with the Agent. ISO does not
            need to exhaust its recourses against the Agent or any other person or entity before being entitled to full
            payment from the Guarantor under this Guarantee.



            SIGNED as of this              day of                       , 2018.


                                                MLL Marketing Inc.
            Guarantor: (name):



            Guarantor: (signature):



            Guarantor Office Tel. No.:



            Guarantor Cell No.:


            Guarantor Address:



                                                        ACKNOWLEDGED and ACCEPTED by:


                                                        Merchant Industry, LLC


                                                        Name: Leo Vartanov
                                                        Title: CEO
                                                        Date:




            Merchant Industry, LLC Agent Agreement © 2018          Page 23 of 23       Agent Initial:
                                                                         Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 34 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A



    Form
    (Rev. November 2017)
                                     W-9                                                       Request for Taxpayer
                                                                                      Identification Number and Certification
                                                                                                                                                                                            Give Form to the
                                                                                                                                                                                            requester. Do not
    Department of the Treasury                                                                                                                                                              send to the IRS.
    Internal Revenue Service                                                    ▶   Go to www.irs.gov/FormW9 for instructions and the latest information.


                                           1 Name (as shown on your income tax return). Name is required on this line; do not leave this line blank.


                                           2 Business name/disregarded entity name, if different from above
                                                       MLL Marketing Inc.
    See Specific Instructions on page 3.




                                           3 Check appropriate box for federal tax classification of the person whose name is entered on line 1. Check only one of the      4 Exemptions (codes apply only to
                                             following seven boxes.                                                                                                         certain entities, not individuals; see
                                                                                                                                                                            instructions on page 3):

                                                Individual/sole proprietor or           C Corporation        S Corporation            Partnership          Trust/estate
               Print or type.




                                                single-member LLC                                                                                                           Exempt payee code (if any)


                                                Limited liability company. Enter the tax classification (C=C corporation, S=S corporation, P=Partnership) ▶
                                                Note: Check the appropriate box in the line above for the tax classification of the single-member owner. Do not check       Exemption from FATCA reporting
                                                LLC if the LLC is classified as a single-member LLC that is disregarded from the owner unless the owner of the LLC is
                                                                                                                                                                            code (if any)
                                                another LLC that is not disregarded from the owner for U.S. federal tax purposes. Otherwise, a single-member LLC that
                                                is disregarded from the owner should check the appropriate box for the tax classification of its owner.
                                                Other (see instructions)   ▶                                                                                                (Applies to accounts maintained outside the U.S.)



                                           5 Address (number, street, and apt. or suite no.) See instructions.                                         Requester’s name and address (optional)
                                             3029 Brighton 12th Street, Apt. A6
                                           6 City, state, and ZIP code
                                              Brooklyn, NY 11235
                                           7 List account number(s) here (optional)


            Part I                                  Taxpayer Identification Number (TIN)
    Enter your TIN in the appropriate box. The TIN provided must match the name given on line 1 to avoid                                                       Social security number
    backup withholding. For individuals, this is generally your social security number (SSN). However, for a
    resident alien, sole proprietor, or disregarded entity, see the instructions for Part I, later. For other
    entities, it is your employer identification number (EIN). If you do not have a number, see How to get a
    TIN, later.                                                                                                                                               or
    Note: If the account is in more than one name, see the instructions for line 1. Also see What Name and                                                     Employer identification number
    Number To Give the Requester for guidelines on whose number to enter.                                                                                                 EIN


         Part II                                    Certification
    Under penalties of perjury, I certify that:
    1. The number shown on this form is my correct taxpayer identification number (or I am waiting for a number to be issued to me); and
    2. I am not subject to backup withholding because: (a) I am exempt from backup withholding, or (b) I have not been notified by the Internal Revenue
       Service (IRS) that I am subject to backup withholding as a result of a failure to report all interest or dividends, or (c) the IRS has notified me that I am
       no longer subject to backup withholding; and
    3. I am a U.S. citizen or other U.S. person (defined below); and
    4. The FATCA code(s) entered on this form (if any) indicating that I am exempt from FATCA reporting is correct.
    Certification instructions. You must cross out item 2 above if you have been notified by the IRS that you are currently subject to backup withholding because
    you have failed to report all interest and dividends on your tax return. For real estate transactions, item 2 does not apply. For mortgage interest paid,
    acquisition or abandonment of secured property, cancellation of debt, contributions to an individual retirement arrangement (IRA), and generally, payments
    other than interest and dividends, you are not required to sign the certification, but you must provide your correct TIN. See the instructions for Part II, later.

    Sign                                        Signature of
    Here
                                                                                                                             (SSN), individual taxpayer identification number (ITIN), adoption taxpayer
    General Instructions                                                                                                     identification number (ATIN), or employer identification number (EIN), to report on
    Section references are to the Internal Revenue Code unless otherwise                                                     an information return the amount paid to you, or other amount reportable on an
    noted.                                                                                                                   information return. Examples of information returns include, but are not limited to,
                                                                                                                             the following.
    Future developments. For the latest information about developments
    related to Form W-9 and its instructions, such as legislation enacted                                                    • Form 1099-INT (interest earned or paid)
    after they were published, go to www.irs.gov/FormW9.

    Purpose of Form
    An individual or entity (Form W-9 requester) who is required to file an
    information return with the IRS must obtain your correct taxpayer
    identification number (TIN) which may be your social security number
                                                                                                                             later.

                                                                                                   Cat. No. 10231X                                                                        Form W-9 (Rev. 11-2017)
                                   Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 35 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A


    • Form 1099-DIV (dividends, including those from
    stocks or mutual funds)
    • Form 1099-MISC (various types of income, prizes,
    awards, or gross proceeds)
    • Form 1099-B (stock or mutual fund sales and
    certain other transactions by brokers)
    • Form 1099-S (proceeds from real estate transactions)
    • Form 1099-K (merchant card and third party network transactions)
    • Form 1098 (home mortgage interest), 1098-E (student
    loan interest), 1098-T (tuition)
    • Form 1099-C (canceled debt)
    • Form 1099-A (acquisition or abandonment of secured property)
       Use Form W-9 only if you are a U.S. person (including
    a resident alien), to provide your correct TIN.
       If you do not return Form W-9 to the requester with a
    TIN, you might be subject to backup withholding. See What
    is backup withholding,




                                                                            later.

                                                          Cat. No. 10231X            Form W-9 (Rev. 11-2017)
                                     Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 36 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A
                                                New York State Department of Taxation and Finance
                                                New York State and Local Sales and Use Tax                                           ST-120
                                                                                                                                                   (1/11)
                                                Resale Certificate


  Name of seller                                                                    Name of purchaser
  Merchant Industry
  Street address                                                                    Street address
  36-36 33rd Street Suite 206                                                          3029 Brighton 12th Street, Apt. A6
  City                                         State            ZIP code            City                                 State          ZIP code
  Astoria                                       NY              11106                 Brooklyn, NY 11235


 Mark an X in the appropriate box:      Single-use certificate                    Blanket certificate
 Temporary vendors must issue a single-use certificate.

  To the purchaser:
  You may not use this certificate to purchase items or services that are not for resale. If you purchase tangible personal property or services
  for resale, but use or consume the tangible personal property or services yourself in New York State, you must report and pay the unpaid tax
  directly to New York State. Any misuse of this certificate will result in tax liabilities and substantial penalty and interest.

 Purchaser information – please type or print
 I am engaged in the business of Merchant Services                            and principally sell Credit Card Terminals
                                (Contractors may not use this certificate to purchase materials and supplies.)
 Part 1 – To be completed by registered New York State sales tax vendors
 I certify that I am:
         a New York State vendor (including a hotel operator or a dues or admissions recipient), show vendor or entertainment vendor. My
         valid Certificate of Authority number is
         a New York State temporary vendor.My valid Certificate of Authority number is                           and expires on

 I am purchasing:
     A. Tangible personal property (other than motor fuel or diesel motor fuel)
         • for resale in its present form or for resale as a physical component part of tangible personal property;
         • for use in performing taxable services where the property will become a physical component part of the property upon which the
           services will be performed, or the property will actually be transferred to the purchaser of the taxable service in conjunction with the
           performance of the service; or
     B. A service for resale, including the servicing of tangible personal property held for sale.
 Part 2 – To be completed by non-New York State purchasers
 I certify that I am not registered nor am I required to be registered as a New York State sales tax vendor. I am registered to collect sales
 tax or value added tax (VAT) in the following state/jurisdiction                                                                         and have
 been issued the following registration number                                                             (If sales tax or VAT registration is not
 required and a registration number is not issued by your home jurisdiction, indicate the location of your business and write not applicable on
 the line requesting the registration number.)

 I am purchasing:
         C.   Tangible personal property (other than motor fuel or diesel motor fuel) for resale, and it is being delivered directly by the seller to my
              customer or to an unaffiliated fulfillment services provider in New York State.
         D.   Tangible personal property for resale that will be resold from a business located outside New York State.
 Certification: I certify that the above statements are true, complete, and correct, and that no material information has been omitted. I make these
 statements and issue this exemption certificate with the knowledge that this document provides evidence that state and local sales or use taxes
 do not apply to a transaction or transactions for which I tendered this document and that willfully issuing this document with the intent to evade
 any such tax may constitute a felony or other crime under New York State Law, punishable by a substantial fine and a possible jail sentence. I
 understand that this document is required to be filed with, and delivered to, the vendor as agent for the Tax Department for the purposes of Tax
 Law section 1838 and is deemed a document required to be filed with the Tax Department for the purpose of prosecution of offenses. I also
 understand that the Tax Department is authorized to investigate the validity of tax exclusions or exemptions claimed and the accuracy of any
 information entered on this document.
  Type or print name and title of owner, partner, or authorized person of purchaser


  Signature of owner, partner, or authorized person of purchaser                                                     Date prepared
                              Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 37 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A


                                   Substantial penalties will result from misuse of this certificate.
                                      Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 38 of 59




DocuSign Envelope ID: 7B865BEF-2D18-4444-BCCC-7805C3EE400A
 ST-120 (1/11) (back)                                                   Instructions
 Form ST-120, Resale Certificate, is a sales tax exemption certificate.            To the Purchaser
 This certificate is only for use by a purchaser who:                              Enter all the information requested on the front of this form.
 A – is registered as a New York State sales tax vendor and has a
      valid Certificate of Authority issued by the Tax Department and              You may mark an X in the Blanket certificate box to cover all purchases
      is making purchases of tangible personal property (other than                of the same general type of property or service purchased for resale.
      motor fuel or diesel motor fuel) or services that will be resold or          If you do not mark an X in the Blanket certificate box, the certificate
      transferred to the purchaser’s customers, or                                 will be deemed a Single-use certificate. Temporary vendors may not
                                                                                   issue a blanket certificate. A temporary vendor is a vendor (other than a
 B – is not required to be registered with the New York State Tax                  show or entertainment vendor), who, in no more than two consecutive
      Department;
                                                                                   quarters in any 12-month period, makes sales of tangible personal
    – is registered with another state, the District of Columbia, a                property or services that are subject to tax.
      province of Canada, or other country, or is located in a state,
      province, or country which does not require sellers to register for          This certificate does not exempt prepaid sales tax on cigarettes. This
      sales tax or VAT purposes; and                                               certificate may not be used to purchase motor fuel or diesel motor fuel.
    – is purchasing items for resale that will be either:
                                                                                   Misuse of this certificate
      1) delivered by the seller to the purchaser’s customer or to an              Misuse of this exemption certificate may subject you to serious civil and
           unaffiliated fulfillment service provider located in New York           criminal sanctions in addition to the payment of any tax and interest
           State, or                                                               due. These include:
      2) delivered to the purchaser in New York State, but resold from             • A penalty equal to 100% of the tax due;
           a business located outside the state.
                                                                                   • A $50 penalty for each fraudulent exemption certificate issued;
       Note: For purposes of 1) above, delivery by the seller                      • Criminal felony prosecution, punishable by a substantial fine and a
       includes delivery in the seller’s own vehicle or by common                     possible jail sentence; and
       carrier, regardless of who arranges for the transportation.                 • Revocation of your Certificate of Authority, if you are required to
                                                                                      be registered as a vendor. SeeTSB-M-09(17)S, Amendments that
 Non-New York State purchasers: registration                                          Encourage Compliance with the Tax Law and Enhance the Tax
 requirements                                                                         Department’s Enforcement Ability, for more information.
 If, among other things, a purchaser has any place of business or
 salespeople in New York State, or owns or leases tangible personal                To the Seller
 property in the State, the purchaser is required to be registered for New         If you are a New York State registered vendor and accept an exemption
 York State sales tax.                                                             document, you will be protected from liability for the tax, if the certificate
                                                                                   is valid.
 A business must register (unless the business can rebut the statutory
 presumption as described in TSB-M-08(3.1)S, Additional Information                The certificate will be considered valid if it was:
 on How Sellers May Rebut the New Presumption Applicable to                        • accepted in good faith;
 the Definition of Sales Tax Vendor as Described in TSB-M-08(3)S )
 for New York State sales tax if the business enters into agreements               • in the vendor’s possession within 90 days of the transaction; and
 with residents of New York State under which the residents                        • properly completed (all required entries were made).
 receive consideration for referring potential customers to the                    A certificate is accepted in good faith when a seller has no knowledge
 business by links on a Web site or otherwise, and the value                       that the exemption certificate is false or is fraudulently given, and
 of the sales in New York State made by the business through                       reasonable ordinary due care is exercised in the acceptance of the
 those agreements totals more than $10,000 in the preceding                        certificate.
 four sales tax quarters. See TSB-M-08(3)S, New Presumption Applicable
 to Definition of Sales Tax Vendor, and TSB-M-08(3.1)S.                            You must get a properly completed exemption certificate from your
                                                                                   customer no later than 90 days after the delivery of the property or the
 Also see TSB-M-09(3)S, Definition of a Sales Tax Vendor is Expanded               performance of the service. When you receive a certificate after the
 to Include Out-of-State Sellers with Related Businesses in New                    90 days, both you and the purchaser are subject to the burden of proving
 York State, for information on sales tax registration requirements for            that the sale was exempt, and additional documentation may be required.
 out-of-state businesses with New York affiliates.                                 An exemption certificate received on time that is not properly completed
                                                                                   will be considered satisfactory if the deficiency is corrected within a
 A purchaser who is not otherwise required to be registered for New York
                                                                                   reasonable period. You must also maintain a method of associating an
 State sales tax may purchase fulfillment services from an unaffiliated
                                                                                   invoice (or other source document) for an exempt sale made to a customer
 New York fulfillment service provider and have its tangible personal
                                                                                   with the exemption certificate you have on file from that customer.
 property located on the premises of the provider without being required
 to be registered for sales tax in New York State.                                 Invalid exemption certificates – Sales transactions which are not
                                                                                   supported by valid exemption certificates are deemed to be taxable
 If you need help determining if you are required to register because you engage
                                                                                   retail sales. The burden of proof that the tax was not required to be
 in activity in New York State, contact the department (see Need help?).
                                                                                   collected is upon the seller.
 If you meet the registration requirements and engage in business
                                                                                   Retention of exemption certificates - You must keep this certificate
 activities in New York State without possessing a valid Certificate of
                                                                                   for at least three years after the due date of the return to which it
 Authority, you will be subject to penalty of up to $500 for the first day on
                                                                                   relates, or the date the return was filed, if later.
 which you make a sale or purchase, and up to $200 for each additional
 day, up to a maximum of $10,000.

 Limitations on use                                                                 Need help?
 Contractors cannot use this certificate. They must either:
                                                                                              Internet access: www.tax.ny.gov
 • issue Form ST-120.1, Contractor Exempt Purchase Certificate, if the
   tangible personal property being purchased qualifies for exemption                           (for information, forms, and publications)
   as specified by the certificate, or
 • issue Form AU-297, Direct Payment Permit, or                                             Sales Tax Information Center:                  (518) 485-2889
 • pay sales tax at the time of purchase.
                                                                                            To order forms and publications:               (518) 457-5431
 Contractors are entitled to a refund or credit of sales tax paid on
 materials used in repairing, servicing or maintaining real property, if
                                                                                            Text Telephone (TTY) Hotline
 the materials are transferred to the purchaser of the taxable service
                                                                                              (for persons with hearing and
 in conjunction with the performance of the service. For additional
 information, see Publication 862, Sales and Use Tax Classifications of                       speech disabilities using a TTY):            (518) 485-5082
 Capital Improvements and Repairs to Real Property.
Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 39 of 59




                 Exhibit C
1/19/2021                          Case 4:19-cv-07966-JST
                                                    Woodrow & Document
                                                              Peluso, LLC Mail62-1     Filed
                                                                              - Leonid Levit    01/27/21
                                                                                             / MLL Marketing Inc.Page
                                                                                                                 - 10 Of X40 of 59

                                                                                                                                                                                          Taylor Smith <tsmith@woodrowpeluso.com>



 Leonid Levit / MLL Marketing Inc. - 10 Of X
 1 message

 Leonid Levit <levitleonid@gmail.com>                                                                                                                                                                      Fri, Jan 15, 2021 at 2:21 PM
 To: Taylor Smith <tsmith@woodrowpeluso.com>



  ---------- Forwarded message ---------
  From: Thomas Costa <thomas@unlockedbiz.com>
  Date: Thu, Aug 1, 2019 at 7:16 AM
  Subject: Re: ISO agreement - redlines
  To: Leonid Levit <levitleonid@gmail.com>
  Cc: Alex Puzaitzer <alexp@debtrelieflaw.ca>, Paul Vincent <paul@unlockedbiz.com>


  I will work on having that together by Monday.

  On Aug 1, 2019, at 5:22 AM, Leonid Levit <levitleonid@gmail.com> wrote:


         Who is responsible for creating the matrix of terminals and POS systems? Is that you Tom? I just dont know who to followup with about it thats why I am asking.

         Let me ask when people can do training today.

         On Wed, Jul 31, 2019 at 8:10 AM Thomas Costa <thomas@unlockedbiz.com> wrote:
          I believe we will only need to train the team leader on the portal to send out applications

             We also need to create a matrix for equipment that a rep can easily identify what terminal or POS system they should sell and for what price

             On Jul 31, 2019, at 7:40 AM, Leonid Levit <levitleonid@gmail.com> wrote:


                   Training should happen tomorrow honestly for us so I can get the call center trained on Friday. Let me know what time tomorrow works for you guys?

                   Did they adjust the verbiage?

                   Best,

                   LL

                   On Tue, Jul 30, 2019 at 10:29 PM Alex Puzaitzer <alexp@debtrelieflaw.ca> wrote:
                    Reps will be ready whenever we are.
                    If we starting on Monday then we’ll have them in already in place, we just have to coordinate a day.

                      Sent from my iPhone

                      On Jul 30, 2019, at 8:36 PM, Thomas Costa <thomas@unlockedbiz.com> wrote:


                             Once they send us final and we have it signed we can schedule the training

                             When are we planning on training the call center reps?

                             On Jul 30, 2019, at 8:34 PM, Alex Puzaitzer <alexp@debtrelieflaw.ca> wrote:


                                    Also, let’s schedule training

                                    Sent from my iPhone

                                    On Jul 30, 2019, at 8:32 PM, Alex Puzaitzer <alexp@debtrelieflaw.ca> wrote:


                                           Yeah let them put the wording where is needed, which I thought will be done today, and get it signed.

                                           Sent from my iPhone

                                           On Jul 30, 2019, at 8:16 PM, Paul Vincent <paul@unlockedbiz.com> wrote:


                                                   Let’s go!!!

                                                   Sent from my iPhone

                                                   On Jul 30, 2019, at 8:07 PM, Alex Puzaitzer <alexp@debtrelieflaw.ca> wrote:


                                                          I think I can live with that at this time, so we can move forward and see.

                                                          Sent from my iPhone

                                                          On Jul 30, 2019, at 5:53 PM, Thomas Costa <thomas@unlockedbiz.com> wrote:


                                                                    See below. Let me know


                                                                    Begin forwarded message:


                                                                          From: Ramon Toribio <ramon.toribio@merchantindustry.net>
                                                                          Date: July 30, 2019 at 3:44:28 PM EDT
                                                                          To: Tom Costa <tcosta824@gmail.com>
                                                                          Cc: Paylessa Administrator <admin@paylessa.com>
                                                                          Subject: ISO agreement - redlines


                                                                          Hey Tom,



                                                                          Below are the points of discussion from our call and concessions we propose:



                                                                          1.5) Disclosing relationships- We will remove this clause

                                                                          1.9) Training- Our acquiring bank & platform provider requires every agent of ours to agree to train and take
                                                                          responsibility of their employees/merchants in regards to educating them on equipment etc. In any event, the
                                                                          verbiage does not hold Agent accountable to any fines, or residual forfeiture due to lack of training. This
                                                                          clause has to stay.

                                                                          6.6) Ownership sale- We will revise to reflect first right of refusal verbiage.

                                                                          7.4) TSYS liability- This clause we agreed stays.

                                                                          9.16) Bonus chargeback- We can revisit this clause at the 7 month mark, and if your portfolio of business at
                                                                          100% profit, is equal to or greater than $150.00 per merchant, we will drop the bonus charge back period
                                                                          from 12 months to 7 months retroactively and going forward.

https://mail.google.com/mail/u/1?ik=1d9c443f3d&view=pt&search=all&permthid=thread-f%3A1688989297749417436&simpl=msg-f%3A1688989297749417436                                                                                        1/2
1/19/2021            Case 4:19-cv-07966-JST
                                      Woodrow & Document
                                                Peluso, LLC Mail62-1     Filed
                                                                - Leonid Levit    01/27/21
                                                                               / MLL Marketing Inc.Page
                                                                                                   - 10 Of X41 of 59
                                          9.18) Security interest- Instead of 90 days as stated on ISO agreement, we can give you 180 days to cure
                                          any negative balance.



                                          Tom- Let me know if this works so that I can send to lawyers for final draft.



                                          Thanks,



                                          Ramon Toribio| Executive Vice President

                                          Ramon.Toribio@Swipe4Free.com

                                          Main: (888) 361-6498 | Direct Number: (718) 577-5144 | Mobile: 201-375-0412




                                          <image001.png>

                                          Meet Merchant Industry!

                                          MWAA Conference July 17th – 18th Schaumburg, IL

                                          Vapers Carnivale – July 27th – 28th Raleigh, NC




                                           <image002.png>




                                                     Merchant Industry                              Swipe4free                         First US Funding                         ISO Access CRM


                                                    36-36 33rd Street, Ste 206              36-36 33rd Street, Ste 206              36-36 33rd Street, Ste 206               36-36 33rd Street, Ste 206



                                                    Long Island City, NY 11106              Long Island City, NY 11106              Long Island City, NY 11106               Long Island City, NY 11106



                                                   www.merchantindustry.com                     www.swipe4free.com                    www.firstusfunding.com                     www.isoaccess.com




                                          Please consider the environment before printing this email.


                                          The information contained herein, including any attachments, is proprietary and confidential and is intended for the exclusive use of the addressee. The information

                                          is intended only for the use of the individual or entity to which it is addressed and may contain information which is privileged, private, confidential or exempt from

                                          disclosure under law. If the reader of this email is not the intended recipient (or the employee or agent responsible for delivering the email to the intended recipient)

                                          please be warned that any publication, distribution or copying of this email is prohibited. If you have received this email in error, please notify us immediately by

                                          reply e-mail and destroy all copies.




https://mail.google.com/mail/u/1?ik=1d9c443f3d&view=pt&search=all&permthid=thread-f%3A1688989297749417436&simpl=msg-f%3A1688989297749417436                                                                           2/2
Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 42 of 59




                 Exhibit D
1/19/2021                Case 4:19-cv-07966-JST
                                          Woodrow & Document
                                                    Peluso, LLC Mail62-1     Filed
                                                                    - Leonid Levit    01/27/21
                                                                                   / MLL Marketing Inc.Page
                                                                                                       - 11 Of X43 of 59


                                                                                                                            Taylor Smith <tsmith@woodrowpeluso.com>



 Leonid Levit / MLL Marketing Inc. - 11 Of X
 1 message

 Leonid Levit <levitleonid@gmail.com>                                                                                                           Fri, Jan 15, 2021 at 2:23 PM
 To: Taylor Smith <tsmith@woodrowpeluso.com>



   ---------- Forwarded message ---------
   From: Leonid Levit <levitleonid@gmail.com>
   Date: Mon, Aug 5, 2019 at 9:02 AM
   Subject: Re: Please DocuSign: standard agreement- mutual indemnification.pdf
   To: andrea lopez <andrea.lopez@merchantindustry.net>, Tom Costa <thomas@unlockedbiz.com>, Paul Orena <pvomarketing@gmail.com>


   Hey Andrea,

   Everything is signed on the docu sign if you take a look at it. I am traveling and just do not physically have my check book. I will be back in August 14th and can
   provide it then.

   Can we essentially begin now and I provide the blank check once I return home? It is the only missing part of the contract.

   Best,

   Leonid Levit

   646-775-0451

   On Fri, Aug 2, 2019 at 9:36 AM Leonid Levit <levitleonid@gmail.com> wrote:
    Hey Andrea,

     Everything is signed I am traveling and just do not physically have my check book. I will be back in 2 weeks and can provide it then.

     Can we essentially begin now and I provide the blank check once I return home? It is the only missing part of the contract.

     Best,

     Leonid Levit

     646-775-0451



                  Virus-free. www.avg.com


     On Fri, Aug 2, 2019 at 9:27 AM andrea lopez via DocuSign <dse@docusign.net> wrote:




                                                       andrea lopez sent you a document to review and sign.


                                                                            REVIEW DOCUMENT




                                     andrea lopez
                                     andrea.lopez@merchantindustry.net

                                     levitleonid@gmail.com,

                                     Please DocuSign standard agreement- mutual indemniﬁcation.pdf

                                     Thank You, andrea lopez
https://mail.google.com/mail/u/1?ik=1d9c443f3d&view=pt&search=all&permthid=thread-f%3A1688989422222425203&simpl=msg-f%3A1688989422222425203                               1/2
1/19/2021            Case 4:19-cv-07966-JST
                                      Woodrow & Document
                                                Peluso, LLC Mail62-1     Filed
                                                                - Leonid Levit    01/27/21
                                                                               / MLL Marketing Inc.Page
                                                                                                   - 11 Of X44 of 59




                                Do Not Share This Email
                                This email contains a secure link to DocuSign. Please do not share this email, link, or access code with
                                others.

                                Alternate Signing Method
                                Visit DocuSign.com, click 'Access Documents', and enter the security code:
                                C23C34D1DA9647CAA7A6C9673E95BF1A1

                                About DocuSign
                                Sign documents electronically in just minutes. It's safe, secure, and legally binding. Whether you're in
                                an ofﬁce, at home, on-the-go -- or even across the globe -- DocuSign provides a professional trusted
                                solution for Digital Transaction Management™.

                                Questions about the Document?
                                If you need to modify the document or have questions about the details in the document, please reach
                                out to the sender by emailing them directly.

                                If you are having trouble signing the document, please visit the Help with Signing page on our Support
                                Center.


                                     Download the DocuSign App

                                This message was sent to you by andrea lopez who is using the DocuSign Electronic Signature Service. If you would rather not
                                receive email from this sender you may contact the sender with your request.




              Virus-free. www.avg.com




https://mail.google.com/mail/u/1?ik=1d9c443f3d&view=pt&search=all&permthid=thread-f%3A1688989422222425203&simpl=msg-f%3A1688989422222425203                    2/2
Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 45 of 59




                 Exhibit E
1/19/2021                Case 4:19-cv-07966-JST
                                           Woodrow &Document
                                                    Peluso, LLC Mail62-1
                                                                     - Leonid Filed    01/27/21
                                                                              Levit / MLL Marketing Inc.Page
                                                                                                         - 1 Of X46 of 59


                                                                                                                            Taylor Smith <tsmith@woodrowpeluso.com>



 Leonid Levit / MLL Marketing Inc. - 1 Of X
 1 message

 Leo Levit <mmarketing617@gmail.com>                                                                                                             Fri, Jan 15, 2021 at 2:13 PM
 To: tsmith@woodrowpeluso.com

   I would wait until all of the emails are sent in order to get a better picture of these emails, but I am numbering the correspondences for you so you have a better idea
   of what is going on.

   ---------- Forwarded message ---------
   From: Alex P <Alexp@debtrelieflaw.ca>
   Date: Fri, Aug 9, 2019 at 12:14 PM
   Subject: Fwd: Terminals and Equipment
   To: Leo Levit <mmarketing617@gmail.com>


   FYI
   Al Puzi
   Alexp@debtrelieflaw.ca
   (917) 579-7722


            Begin forwarded message:

            From: Thomas Costa <thomas@unlockedbiz.com>
            Subject: Fwd: FW: Terminals and Equipment
            Date: August 9, 2019 at 12:07:11 PM EDT
            To: Leonid Levit <levitleonid@gmail.com>, Alex P <alexp@debtrelieflaw.ca>

            Did you guys see this?

            ---------- Forwarded message ---------
            From: <glenn.mondry@swipe4free.com>
            Date: Fri, Aug 9, 2019 at 11:51 AM
            Subject: FW: Terminals and Equipment
            To: <tcosta824@gmail.com>
            Cc: Thomas Costa <thomas@unlockedbiz.com>



            resending



            From: Glenn <glenn.mondry@swipe4free.com>
            Sent: Thursday, August 08, 2019 8:37 PM
            To: Tom Costa <tcosta824@gmail.com>
            Subject: Fwd: Terminals and Equipment




            Glenn Mondry| V.P. of Business Development

            Glenn.Mondry@swipe4free.com

            Main Number: 866-811-1005 x179| Mobile Number: 347-385-4161



            Get Outlook for Android




            Sent: Thursday, August 8, 10:51 AM

            Subject: RE: Terminals and Equipment


            Hi All,



            Hope all is going well. I am sending you our Google Drive Link. https://drive.google.com/drive/folders/1yKLTU3j2TRDQ7e9jd5MGBMdkTcsvM6f-




https://mail.google.com/mail/u/1?ik=1d9c443f3d&view=pt&search=all&permthid=thread-f%3A1688988800477993416&simpl=msg-f%3A1688988800477993416                                   1/3
1/19/2021                 Case 4:19-cv-07966-JST
                                            Woodrow &Document
                                                     Peluso, LLC Mail62-1
                                                                      - Leonid Filed    01/27/21
                                                                               Levit / MLL Marketing Inc.Page
                                                                                                          - 1 Of X47 of 59
            This link has all the pricing(purchase prices and Leasing caps), marketing materials, TSYS and First Data Applications (for both Traditional Processing
            and Cash Discount) and much more.



            I also attached a POS Information trifold as well as some other Marketing pdfs for you to share with your team.



            Would you be available for quick call today and I can walk your through all the documents?



            Glenn Mondry| V.P. of Business Development

            Glenn.Mondry@swipe4free.com

            ISO Support: 888-361-6498| Main Number: 866-811-1005 x179| Mobile Number: 347-385-4161



                 signature_199327226




            From: Thomas Costa <thomas@unlockedbiz.com>

            Sent: Thursday, August 08, 2019 10:24 AM

            To: Ramon Toribio <ramon.toribio@merchantindustry.net>; glenn.mondry@swipe4free.com; Eric Bernstein <ericscottbernstein@gmail.com>; Leonid
            Levit <levitleonid@gmail.com>

            Subject: Terminals and Equipment



            Can you guys please provide lease pricing on the most popular terminal, POS, mobile swiper and Payment Gateway or virtual terminal you are using



            I'm assuming DejaVu, Mint are the terminal and POS but let me know on the others



            If you can also send marketing materials and which profile of businesses do the best with each, that would be helpful for our team



            --


            Thomas Costa



            |




            631-365-2685 |(646) 847-0370




            thomas@unlockedbiz.com




            www.unlockedbiz.com




            --
                                             Thomas Costa |
                                                631-365-2685 |(646) 847-0370
                                                thomas@unlockedbiz.com
                                                www.unlockedbiz.com

https://mail.google.com/mail/u/1?ik=1d9c443f3d&view=pt&search=all&permthid=thread-f%3A1688988800477993416&simpl=msg-f%3A1688988800477993416                           2/3
1/19/2021                 Case 4:19-cv-07966-JST
                                            Woodrow &Document
                                                     Peluso, LLC Mail62-1
                                                                      - Leonid Filed    01/27/21
                                                                               Levit / MLL Marketing Inc.Page
                                                                                                          - 1 Of X48 of 59

    4 attachments
                                         image001.png
                                         17K
       POS-Trifold-Email.pdf
       3460K
       TOP10_Email.pdf
       432K
       retail.flyer.pdf
       1213K




https://mail.google.com/mail/u/1?ik=1d9c443f3d&view=pt&search=all&permthid=thread-f%3A1688988800477993416&simpl=msg-f%3A1688988800477993416   3/3
Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 49 of 59




                 Exhibit F
                   Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 50 of 59

                                               Your Local Processor That Offers the
                                             #
                                               1 Cash Discount Platform In the Nation



                    Top 10 Reasons to Use Cash Discounting


                 Cash Discounting is fully compliant with federal and state laws
                 The Durbin Amendment does not allow any payment card network to inhibit a
                 merchant’s ability to implement a cash discount.




                 The U.S. has the highest interchange rates
                 U.S. interchange rates are unregulated, allowing payment card networks
                 (Visa, MasterCard, etc.) to charge what they want. Rates go up April 2019.




                 Raising your prices costs customers
                 It has been proven that raising prices costs far more customers than implementing
                 a cash discount program.




                 Offset the rising minimum wage rate
                 States across the U.S. are raising minimum wage rates, especially in the tri-state
                 area with New York at $15/hour with New Jersey soon to follow.




                 Customers receive all the benefits from rewards cards
                 Cards like Chase Sapphire, Capital One Venture, Citibank Double Cash, & Capital
                 One Savor continue to offer more rewards, costing merchants over 3.5%




Swipe4Free | 3636 33rd St Ste 206, Long Island City, NY 11106 | www.Swipe4Free.com | 1-855-345-0040 | Sales@Swipe4Free.com
                   Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 51 of 59

                 To avoid annual fees and all other junk fees
                 Annual fees are just one example of a junk fee charged by your traditional credit
                 card processor.




                 Removing Minimum Credit or Debit Card Signs
                 Cash Discounting removes the need to implement a minimum debit or credit
                 card sales signs.




                 Stop sending customers to the ATM never to return
                 ATM fees are always higher than the 4% Non-Cash Charge. They can go up to
                 $4 for withdrawal plus other penalties charged by their bank.




                 Offset other constantly growing costs of doing business
                 From rising rent to inventory costs, the cost of doing business grows every year
                 for merchants with no relief.




                 Customers appreciate having choices
                 Customers prefer to have choices, giving the customer the choice to pay in cash
                 and save money is preferred to them having to pay higher prices.




   Currently more than 99% of businesses accepting credit cards are on traditional
   programs. These businesses pay a variety of different daily, monthly, and annual
   Fees. In addition, they pay a percentage of all sales for the privilege of accepting
   credit and debit cards as a form of payment. When you add up all the fees and
   percentages that business owners are forced to pay, it comes out to anywhere
   from 3% – 4%+ of their gross credit / debit card sales.

   Switch to Swipe4Free today and eliminate your entire credit card processing bill!


Swipe4Free | 3636 33rd St Ste 206, Long Island City, NY 11106 | www.Swipe4Free.com | 1-855-345-0040 | Sales@Swipe4Free.com
Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 52 of 59




                 Exhibit G
Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 53 of 59
Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 54 of 59




                                                                        DEAR LOYAL CUSTOMERS
                                                               This business has a 4% Cash Discount pre-priced into all
                                                                items and services. Any purchase made with a credit
                                                               or debit card will remove the discount and be displayed
                                                                       as a “Non-Cash Charge” on your receipt

                                                                              CASH DISCOUNT
                                                              However, this DOES NOT APPLY to customers paying in cash.
                                                                We thank you for your patronage & continued support!

                                                                  IT IS OUR PLEASURE TO SERVE YOU
                                                                          For Questions Call 855-345-0040




                                                             Fees           Swipe4Free             Traditional Credit
                                                                                                    Card Processing
                                                                                                     2-4% of Gross
                                                          Interchange          WAIVED                 Credit Card
                                                              Fee                                   Sales Volume*
                                                                                                 *Varies by business and card type

                                                          Transaction                               $0.05 - $0.25
                                                              Fee              WAIVED              Per Transaction
                                                         Authorization                              $0.05 - $0.25
                                                             Fee               WAIVED              Per Transaction
                                                          Statement            WAIVED               $5.00 - $10.00
                                                             Fee                                      Per Month
                                                           TIN / IRS           WAIVED                $4.95 - $9.99
                                                             Fee                                      Per Month
                                                           Monthly             WAIVED              $25.00 - $49.99
                                                           Minimum                                   Per Month
                                                         Online Access         WAIVED               $3.00 - $15.00
                                                              Fee                                     Per Month
                                                            Express            WAIVED               $9.95 - $19.95
                                                          Funding Fee                                 Per Month
                                                           ALL JUNK            WAIVED              $1.99 - $199.99
                                                             FEES                                     Per Month
Case 4:19-cv-07966-JST Document 62-1 Filed 01/27/21 Page 55 of 59




                 Exhibit H
1/19/2021                Case 4:19-cv-07966-JST
                                          Woodrow & Document
                                                    Peluso, LLC Mail62-1     Filed
                                                                    - Leonid Levit    01/27/21
                                                                                   / MLL Marketing Inc.Page
                                                                                                       - 12 Of X56 of 59


                                                                                                                             Taylor Smith <tsmith@woodrowpeluso.com>



 Leonid Levit / MLL Marketing Inc. - 12 Of X
 1 message

 Leonid Levit <levitleonid@gmail.com>                                                                                                            Fri, Jan 15, 2021 at 2:24 PM
 To: Taylor Smith <tsmith@woodrowpeluso.com>



   ---------- Forwarded message ---------
   From: <glenn.mondry@swipe4free.com>
   Date: Fri, Aug 16, 2019 at 5:32 PM
   Subject: Thank you- Swipe4Free/Glenn Mondry
   To: Leonid Levit <levitleonid@gmail.com>
   Cc: Thomas Costa <thomas@unlockedbiz.com>, Eric Bernstein <ericscottbernstein@gmail.com>, Richie Anthony Regondola <richie@gurland.io>



   Greetings All,



   I hope all is going well. I have sent over, in series of emails, all marketing materials, Merchant Applications for First Data and TSYS, plus all equipment pricing and
   information, plus much more. You are all set to begin submitting applications. I am here to assist at any time. I would like to have a date and time though for a
   virtual training for any of your agents who you feel need it. I can go over the application process, equipment, POS integrations, Cash Discount info, traditional pricing
   info, and anything else you feel they might need. Just let me know.



   Thank you again and I look forward to working with all of you.



   Glenn Mondry| V.P. of Business Development

   Glenn.Mondry@swipe4free.com

   ISO Support: 888-361-6498| Main Number: 866-811-1005 x179| Mobile Number: 347-385-4161




   From: glenn.mondry@swipe4free.com <glenn.mondry@swipe4free.com>
   Sent: Monday, August 12, 2019 11:54 AM
   To: 'Leonid Levit' <levitleonid@gmail.com>
   Cc: 'Ramon Toribio' <ramon.toribio@merchantindustry.net>; 'Thomas Costa' <thomas@unlockedbiz.com>; 'Eric Bernstein' <ericscottbernstein@gmail.com>; 'Richie
   Anthony Regondola' <richie@gurland.io>
   Subject: RE: CRM Emails - Need Logins



   Hi Leonid,



   Thank you for following up. There isn’t an issue with the creating the number of Logins that you need; we will be creating them as each agent submits an
   application. The agent will then receive an email with login credentials. That is how our system is set-up .



   The good news, you are all set to begin submitting applications as of last week.



   I am available to assist at any time.



   Thank you again.



   Glenn Mondry| V.P. of Business Development

   Glenn.Mondry@swipe4free.com


https://mail.google.com/mail/u/1?ik=1d9c443f3d&view=pt&search=all&permthid=thread-f%3A1688989471004593273&simpl=msg-f%3A1688989471004593273                                    1/4
1/19/2021                  Case 4:19-cv-07966-JST
                                            Woodrow & Document
                                                      Peluso, LLC Mail62-1     Filed
                                                                      - Leonid Levit    01/27/21
                                                                                     / MLL Marketing Inc.Page
                                                                                                         - 12 Of X57 of 59
   ISO Support: 888-361-6498| Main Number: 866-811-1005 x179| Mobile Number: 347-385-4161




   From: Leonid Levit <levitleonid@gmail.com>
   Sent: Monday, August 12, 2019 11:32 AM
   To: glenn.mondry@swipe4free.com
   Cc: Ramon Toribio <ramon.toribio@merchantindustry.net>; Thomas Costa <thomas@unlockedbiz.com>; Eric Bernstein <ericscottbernstein@gmail.com>; Richie
   Anthony Regondola <richie@gurland.io>
   Subject: Re: CRM Emails - Need Logins



   Hey Everyone,



   Looping in Richie who is the call center manager here as well to followup on the logins.



   Thomas told us there is an issue with creating as many logins as we needed. What is the maximum admin and regular logins you can create for us today so we can
   get going?



   Best,



   Leonid Levit



   On Fri, Aug 9, 2019 at 10:58 AM Leonid Levit <levitleonid@gmail.com> wrote:

      Hey Everyone,



      Just following up on the CRM accesses and if you could send over some terminal training as well or some basic pamphlets we could send out on the subject.



      Best,



      Leonid Levit



      On Wed, Aug 7, 2019 at 3:34 PM <glenn.mondry@swipe4free.com> wrote:

           Thank you, Leonid, for taking care of the last-minute necessities while traveling. We are building your profile and will have everything, (all CRM Logins
           including Admin. Logins) set up before the end of this week.



           I will update everyone once this process is complete.



           Let me know if you need anything.



           I look forward to working closely with everyone.



           Thank you again.



           Glenn Mondry| V.P. of Business Development

           Glenn.Mondry@swipe4free.com

           ISO Support: 888-361-6498| Main Number: 866-811-1005 x179| Mobile Number: 347-385-4161




https://mail.google.com/mail/u/1?ik=1d9c443f3d&view=pt&search=all&permthid=thread-f%3A1688989471004593273&simpl=msg-f%3A1688989471004593273                            2/4
1/19/2021                Case 4:19-cv-07966-JST
                                          Woodrow & Document
                                                    Peluso, LLC Mail62-1     Filed
                                                                    - Leonid Levit    01/27/21
                                                                                   / MLL Marketing Inc.Page
                                                                                                       - 12 Of X58 of 59




        From: Leonid Levit <levitleonid@gmail.com>
        Sent: Tuesday, August 06, 2019 12:46 PM
        To: glenn.mondry@swipe4free.com
        Cc: Ramon Toribio <ramon.toribio@merchantindustry.net>; Thomas Costa <thomas@unlockedbiz.com>; Eric Bernstein <ericscottbernstein@gmail.com>
        Subject: Re: CRM Emails - Need Logins



        Hey Everyone,



        Unfortunately I am traveling and will only be back in my office August 14th when I can provide a void check, that is the issue. Is there any way around the
        voided check in the meantime? I can send a miscellaneous wire to your account to show that its a real bank account if you give me your information.



        Best,



        Leonid Levit



        On Tue, Aug 6, 2019 at 12:34 PM <glenn.mondry@swipe4free.com> wrote:

            Hi Leonid,



            I hope all is well. We are getting ready to enter the list of emails below to create logins for them. The DocuSign that was sent to you has not been fully
            completed yet. We need a copy of a voided check and we can then create a profile that will allow us to enter and create the logins within the CRM System.
            We can have these emails entered with logins created within 24 hours after the profile is complete.



            Please let me know if a copy of a voided check can be sent over.



            Thank you again.



            Glenn Mondry| V.P. of Business Development

            Glenn.Mondry@swipe4free.com

            ISO Support: 888-361-6498| Main Number: 866-811-1005 x179| Mobile Number: 347-385-4161




                Merchant Industry                    Swipe4free                    First US Funding                 ISO Access CRM


                 36-36 33rd Street, Ste 206          36-36 33rd Street, Ste 206     36-36 33rd Street, Ste 206       36-36 33rd Street, Ste 206


                Long Island City, NY 11106           Long Island City, NY 11106    Long Island City, NY 11106       Long Island City, NY 11106


                www.merchantindustry.com             www.swipe4free.com            www.firstusfunding.com           www.isoaccess.com




            From: Thomas Costa <thomas@unlockedbiz.com>
            Sent: Tuesday, August 06, 2019 10:54 AM
            To: glenn.mondry@swipe4free.com; Ramon Toribio <ramon.toribio@merchantindustry.net>; Eric Bernstein <ericscottbernstein@gmail.com>
            Subject: Fwd: CRM Emails - Need Logins



            See below. Who should we send this request to?

            ---------- Forwarded message ---------
            From: Leonid Levit <levitleonid@gmail.com>
https://mail.google.com/mail/u/1?ik=1d9c443f3d&view=pt&search=all&permthid=thread-f%3A1688989471004593273&simpl=msg-f%3A1688989471004593273                              3/4
1/19/2021               Case 4:19-cv-07966-JST
                                         Woodrow & Document
                                                   Peluso, LLC Mail62-1     Filed
                                                                   - Leonid Levit    01/27/21
                                                                                  / MLL Marketing Inc.Page
                                                                                                      - 12 Of X59 of 59
            Date: Tue, Aug 6, 2019 at 10:45 AM
            Subject: CRM Emails - Need Logins
            To: Tom Costa <thomas@unlockedbiz.com>, Paul Orena <pvomarketing@gmail.com>, Alex P <alexp@debtrelieflaw.ca>



            Hey Guys,



            Can you please create logins for the crm for these emails below:



            normanericua@gmail.com

            nilowilsonsmith@gmail.com

            malaquekenny@gmail.com

            popsyjeane@gmail.com

            anjoe.sycore@gmail.com

            liezelpogoy.sycore@gmail.com

            laurence.sycore@gmail.com

            roseller.sycore@gmail.com

            renesuliva.sycore@gmail.com

            vanessasegovia.sycore@gmail.com

            ahmae.sycore@gmail.com

            rolien.sycore@gmail.com

            alexandrea.sycore@gmail.com

            aries4.sycore@gmail.com

            binzar.sycore@gmail.com

            opalynamabilis.3s@gmail.com
            phoebejoycepareno.3s@gmail.com
            maryannsalgados.3s@gmail.com
            razelannbadiola.3s@gmail.com
            marbejeanarriola.3s@gmail.com




            For the two emails below can you create admin logins:



            info@gurland.io

            mattg@gurland.io



            --


                                             Thomas Costa |


                                                631-365-2685 |(646) 847-0370


                                                thomas@unlockedbiz.com


                                                www.unlockedbiz.com




https://mail.google.com/mail/u/1?ik=1d9c443f3d&view=pt&search=all&permthid=thread-f%3A1688989471004593273&simpl=msg-f%3A1688989471004593273   4/4
